 



Exhibit 10.1
 
CREDIT AGREEMENT
dated as of
July 25, 2007,
among
CHS/COMMUNITY HEALTH SYSTEMS, INC.,
COMMUNITY HEALTH SYSTEMS, INC.,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE,
as Administrative Agent and Collateral Agent
 
CREDIT SUISSE SECURITIES (USA) LLC
and
WACHOVIA CAPITAL MARKETS, LLC,
as Joint Bookrunners and Co-Lead Arrangers
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
JPMORGAN CHASE BANK
and
MERRILL LYNCH CAPITAL CORPORATION,
as Co-Documentation Agents
 
[CS&M Ref. No. 5865-525]



--------------------------------------------------------------------------------



 



 

Table of Contents

              Page
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Terms Generally
    36  
SECTION 1.03. Pro Forma Calculations
    36  
SECTION 1.04. Classification of Loans and Borrowings
    37  
 
       
ARTICLE II
       
 
       
The Credits
       
 
       
SECTION 2.01. Commitments
    37  
SECTION 2.02. Loans
    38  
SECTION 2.03. Borrowing Procedure
    40  
SECTION 2.04. Evidence of Debt; Repayment of Loans
    40  
SECTION 2.05. Fees
    41  
SECTION 2.06. Interest on Loans
    42  
SECTION 2.07. Default Interest
    43  
SECTION 2.08. Alternate Rate of Interest
    43  
SECTION 2.09. Termination and Reduction of Commitments
    43  
SECTION 2.10. Conversion and Continuation of Borrowings
    44  
SECTION 2.11. Repayment of Term Borrowings
    46  
SECTION 2.12. Optional Prepayment
    48  
SECTION 2.13. Mandatory Prepayments
    49  
SECTION 2.14. Reserve Requirements; Change in Circumstances
    51  
SECTION 2.15. Change in Legality
    52  
SECTION 2.16. Indemnity
    53  
SECTION 2.17. Pro Rata Treatment
    53  
SECTION 2.18. Sharing of Setoffs
    53  
SECTION 2.19. Payments
    54  
SECTION 2.20. Taxes
    55  
SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    56  
SECTION 2.22. Swingline Loans
    57  
SECTION 2.23. Letters of Credit
    59  
SECTION 2.24. Incremental Term Loans
    63  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
ARTICLE III
       
 
       
Representations and Warranties
       
 
       
SECTION 3.01. Organization; Powers
    65  
SECTION 3.02. Authorization
    65  
SECTION 3.03. Enforceability
    66  
SECTION 3.04. Governmental Approvals
    66  
SECTION 3.05. Financial Statements
    66  
SECTION 3.06. No Material Adverse Change
    67  
SECTION 3.07. Title to Properties; Possession Under Leases
    67  
SECTION 3.08. Subsidiaries
    67  
SECTION 3.09. Litigation; Compliance with Laws
    67  
SECTION 3.10. Agreements
    68  
SECTION 3.11. Federal Reserve Regulations
    68  
SECTION 3.12. Investment Company Act
    69  
SECTION 3.13. Use of Proceeds
    69  
SECTION 3.14. Tax Returns
    69  
SECTION 3.15. No Material Misstatements
    69  
SECTION 3.16. Employee Benefit Plans
    69  
SECTION 3.17. Environmental Matters
    70  
SECTION 3.18. Insurance
    70  
SECTION 3.19. Security Documents
    70  
SECTION 3.20. Location of Real Property and Leased Premises
    71  
SECTION 3.21. Labor Matters
    71  
SECTION 3.22. Solvency
    71  
SECTION 3.23. Transaction Documents
    72  
SECTION 3.24. Sanctioned Persons
    72  
 
       
ARTICLE IV
       
 
       
Conditions of Lending
       
 
       
SECTION 4.01. All Credit Events
    72  
SECTION 4.02. First Credit Event
    73  
 
       
ARTICLE V
       
 
       
Affirmative Covenants
       
 
       
SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties
    76  
SECTION 5.02. Insurance
    77  
SECTION 5.03. Obligations and Taxes
    77  
SECTION 5.04. Financial Statements, Reports, etc
    78  
SECTION 5.05. Litigation and Other Notices
    79  
SECTION 5.06. Information Regarding Collateral
    80  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings
    80  
SECTION 5.08. Use of Proceeds
    80  
SECTION 5.09. Employee Benefits
    80  
SECTION 5.10. Compliance with Environmental Laws
    81  
SECTION 5.11. Preparation of Environmental Reports
    81  
SECTION 5.12. Further Assurances
    81  
SECTION 5.13. Interest Rate Protection
    82  
SECTION 5.14. Proceeds of Certain Dispositions
    82  
SECTION 5.15. Operation of Facilities
    83  
 
       
ARTICLE VI
       
 
       
Negative Covenants
       
 
       
SECTION 6.01. Indebtedness
    83  
SECTION 6.02. Liens
    86  
SECTION 6.03. Sale and Lease-Back Transactions
    89  
SECTION 6.04. Investments, Loans and Advances
    89  
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    93  
SECTION 6.06. Restricted Payments; Restrictive Agreements
    94  
SECTION 6.07. Transactions with Affiliates
    96  
SECTION 6.08. Business of Parent, Borrower and Subsidiaries
    97  
SECTION 6.09. Other Indebtedness
    97  
SECTION 6.10. Practice Guarantees
    97  
SECTION 6.11. Capital Expenditures
    97  
SECTION 6.12. Interest Coverage Ratio
    98  
SECTION 6.13. Maximum Leverage Ratio
    99  
SECTION 6.14. Fiscal Year
    99  
 
       
ARTICLE VII
       
 
       
Events of Default
       
 
       
ARTICLE VIII
       
 
       
The Administrative Agent and the Collateral Agent
       

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
ARTICLE IX
       
 
       
Miscellaneous
       
 
       
SECTION 9.01. Notices
    105  
SECTION 9.02. Survival of Agreement
    105  
SECTION 9.03. Binding Effect
    106  
SECTION 9.04. Successors and Assigns
    106  
SECTION 9.05. Expenses; Indemnity
    110  
SECTION 9.06. Right of Setoff
    112  
SECTION 9.07. Applicable Law
    112  
SECTION 9.08. Waivers; Amendment
    112  
SECTION 9.09. Certain Releases of Guarantees and Security Interests
    113  
SECTION 9.10. Interest Rate Limitation
    114  
SECTION 9.11. Entire Agreement
    114  
SECTION 9.12. WAIVER OF JURY TRIAL
    115  
SECTION 9.13. Severability
    115  
SECTION 9.14. Counterparts
    115  
SECTION 9.15. Headings
    115  
SECTION 9.16. Jurisdiction; Consent to Service of Process
    115  
SECTION 9.17. Confidentiality
    116  
SECTION 9.18. USA PATRIOT Act Notice
    117  
SECTION 9.19. Effect of Certain Inaccuracies
    117  

iv



--------------------------------------------------------------------------------



 



Table of Contents
(continued)
SCHEDULES

                      Page
Schedule 1.01(a)
  -   Existing Letters of Credit  
Schedule 1.01(b)
  -   Subsidiary Guarantors  
Schedule 1.01(c)
  -   Mortgaged Property  
Schedule 1.01(d)
  -   Hospitals  
Schedule 1.01(e)
  -   Certain Permitted Joint Ventures  
Schedule 1.01(f)
  -   Certain Subsidiaries  
Schedule 2.01
  -   Lenders and Commitments  
Schedule 3.08
  -   Subsidiaries  
Schedule 3.17
  -   Environmental Matters  
Schedule 3.18
  -   Insurance  
Schedule 3.19(a)
  -   UCC Filing Offices  
Schedule 3.19(c)
  -   Mortgage Filing Offices  
Schedule 3.21
  -   Collective Bargaining Agreements  
Schedule 4.02(a)
  -   Local Counsel  
Schedule 6.01
  -   Existing Indebtedness  
Schedule 6.02
  -   Existing Liens  
Schedule 6.04(h)
  -   Certain Permitted Acquisitions  
Schedule 6.05(b)
  -   Certain Syndication Transactions  
Schedule 6.07
  -   Certain Affiliate Transactions  

EXHIBITS

         
Exhibit A
  -   Form of Administrative Questionnaire
Exhibit B
  -   Form of Assignment and Acceptance
Exhibit C
  -   Form of Borrowing Request
Exhibit D
  -   Form of Guarantee and Collateral Agreement
Exhibit E
  -   Form of Mortgage
Exhibit F-1
  -   Form of Opinion of Kirkland & Ellis LLP
Exhibit F-2
  -   Form of Opinion of General Counsel of Parent
Exhibit F-3
  -   Form of Local Counsel Opinion

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of July 25, 2007, among CHS/COMMUNITY HEALTH
SYSTEMS, INC., a Delaware corporation (the “Borrower”), COMMUNITY HEALTH
SYSTEMS, INC., a Delaware corporation (“Parent”), the Lenders (as defined in
Article I), and CREDIT SUISSE, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.
PRELIMINARY STATEMENT
     Pursuant to the Merger Agreement (such term and each other capitalized term
used but not defined in this preliminary statement having the meaning given it
in Article I), Parent will acquire Triad Hospitals, Inc., a Delaware corporation
(“Triad”) through a merger (the “Merger”) of FWCT-1 Acquisition Corporation, a
Delaware corporation and a wholly owned Subsidiary (“Merger Sub”), with and into
Triad, as a result of which (a) all Equity Interests of Triad issued and
outstanding (with certain exceptions as set forth in the Merger Agreement)
immediately prior to the Effective Time (as defined in the Merger Agreement)
will be automatically converted at the Effective Time into the right to receive
the Merger Consideration (as defined in the Merger Agreement), in an aggregate
amount of approximately $4,959,000,000, and (b) Triad will survive as a wholly
owned Subsidiary.
     In connection with the Merger, the Borrower has requested that (a) the
Funded Term Loan Lenders make Funded Term Loans on the Closing Date, in an
aggregate principal amount not in excess of $6,065,000,000, (b) the Delayed Draw
Term Loan Lenders make Delayed Draw Term Loans on one or more occasions during
the period commencing on the Closing Date and ending on the Delayed Draw
Commitment Termination Date, in an aggregate principal amount not in excess of
$400,000,000, and (c) the Revolving Credit Lenders make Revolving Loans at any
time and from time to time prior to the Revolving Credit Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of
$750,000,000. The Borrower has requested the Swingline Lender to extend credit,
at any time and from time to time prior to the Revolving Credit Maturity Date,
in the form of Swingline Loans, in an aggregate principal amount at any time
outstanding not in excess of $50,000,000. The Borrower has requested the Issuing
Bank to issue Letters of Credit, in an aggregate face amount at any time
outstanding not in excess of $200,000,000, for general corporate purposes of the
Borrower and the Subsidiaries. The proceeds of the Funded Term Loans are to be
used solely to pay a portion of the Merger Consideration, to repay or otherwise
satisfy and discharge the Existing Indebtedness, and to pay related fees and
expenses. The proceeds of the Delayed Draw Term Loans, the Revolving Loans and
the Swingline Loans are to be used by the Borrower and the Subsidiaries from
time to time for working capital and other general corporate purposes, including
permitted investments and Capital Expenditures and to repay Indebtedness.
     The Lenders are willing to extend such credit to the Borrower, and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower, in each case on



--------------------------------------------------------------------------------



 



2

the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the product of
(a) the LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in the form of Exhibit A, or such other form as may be supplied from time to
time by the Administrative Agent.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.07, the term
“Affiliate” shall also include any person that directly or indirectly owns 10%
or more of any class of Equity Interests of the person specified.
     “Aggregate Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ Revolving Credit Exposures.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, as the case may be.



--------------------------------------------------------------------------------



 



3

     “Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Term Loan, 2.25% per annum, (b) with respect to any ABR Term Loan,
1.25% per annum, and (c) (i) with respect to any Eurodollar Revolving Loan or
ABR Revolving Loan, the applicable percentage set forth below under the caption
“Eurodollar Spread—Revolving Loans” or “ABR Spread—Revolving Loans”, as the case
may be, and (ii) with respect to the Revolving Credit Commitment Fee, the
applicable rate set forth below under the caption “Revolving Credit Commitment
Fee Rate”, in each case based upon the Leverage Ratio as of the relevant date of
determination:

                              Eurodollar           Revolving     Spread   ABR
Spread   Credit     Revolving   Revolving   Commitment Leverage Ratio   Loans  
Loans   Fee Rate
Category 1

Greater than or equal to 4.5 to 1.00
    2.25 %     1.25 %     0.50 %
Category 2

Less than 4.5 to 1.00 and greater than or equal to 3.5 to 1.00
    2.00 %     1.00 %     0.50 %
Category 3

Less than 3.5 to 1.00
    1.75 %     0.75 %     0.375 %

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing, the
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Applicable Percentage until the date that is six months from the Closing
Date (at which time, subject to the immediately succeeding sentence, the
Leverage Ratio shall be determined on the basis of the financial statements and
certificates most recently delivered pursuant to Section 5.04(a) or (b) and
Section 5.04(c), respectively, prior to such date, and the Applicable Percentage
resulting from such Leverage Ratio shall be



--------------------------------------------------------------------------------



 



4

effective until any such change is required pursuant to the immediately
preceding sentence). In addition, (a) at any time during which the Borrower has
failed to deliver the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(c), respectively (until the time of the
delivery thereof), or (b) at any time after the occurrence and during the
continuance of an Event of Default, the Leverage Ratio shall be deemed to be in
Category 1 for purposes of determining the Applicable Percentage.
     “Applicable Term Commitment Fee Rate” shall mean, for any day (a) from and
including the Closing Date to but excluding the six-month anniversary of the
Closing Date, 0.50% per annum, (b) from and including the six-month anniversary
of the Closing Date to but excluding the nine-month anniversary of the Closing
Date, 0.75% per annum, and (c) thereafter, 1.00% per annum.
     “Arrangers” shall mean Credit Suisse Securities (USA) LLC and Wachovia
Capital Markets LLC.
     “Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Parent, the Borrower or any of
the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of Parent, the Borrower or
any of the Subsidiaries, other than:
          (i) inventory, damaged, obsolete or worn out assets, scrap, surplus
and Permitted Investments, in each case disposed of in the ordinary course of
business;
          (ii) donations of assets by the Borrower or any Subsidiary (whether of
real or personal property (including cash)) to state or local municipalities (or
other Governmental Authorities), nonprofit organizations, foundations, charities
or similar entities of the Borrower’s or such Subsidiary’s choice, with an
aggregate fair market value not to exceed $30,000,000 in any fiscal year of
Parent;
          (iii) dispositions by any Subsidiary that is not a Subsidiary
Guarantor to the Borrower or any other Subsidiary;
          (iv) sales or other dispositions of (x) Receivables of the Borrower or
any of the Subsidiaries that are more than 180 days past due or are written-off
at the time of such sale or disposition or (y) any Receivables of the Borrower
or any of the Subsidiaries that are self-pay accounts receivable and that are
reasonably determined by the Borrower to be unable to be paid in full within
150 days of the related service date, provided that the face value of all such
Receivables sold or disposed of on or after the Closing Date does not exceed
$200,000,000;
          (v) sales or other dispositions of property (including like-kind
exchanges) to the extent that (x) such property is exchanged for credit against
the purchase price of similar replacement property or (y) the proceeds of such
sale or disposition are applied to the purchase price of such replacement
property, in each case under Section 1031 of the Code or otherwise, provided
that, if the property so sold or exchanged constituted Collateral, then the
property so received shall also constitute Collateral;



--------------------------------------------------------------------------------



 



5

          (vi) leases or sub-leases of any real property or personal property in
the ordinary course of business;
          (vii) dispositions of investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in the joint venture arrangements and similar
binding arrangements;
          (viii) licensings and sublicensings of intellectual property of the
Borrower or any Subsidiary in the ordinary course of business;
          (ix) sales, transfers, leases or other dispositions of property in the
ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the
Borrower, are not material to the conduct of the business of Parent, the
Borrower and the Subsidiaries; and
          (x) any sale, transfer or other disposition or series of related
sales, transfers or other dispositions having a value not in excess of
$5,000,000.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee, and accepted by the Administrative Agent, in
the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Borrowing” shall mean (a) Loans of the same Class and Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, or (b) a Swingline Loan.
     “Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as shall be approved by the Administrative Agent.
     “Business Day” shall mean any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “CapEx Pull-Forward Amount” shall have the meaning assigned to such term in
Section 6.11.
     “Capital Expenditures” shall mean, for any period, the additions to
property, plant and equipment and other capital expenditures of Parent, the
Borrower and its consolidated subsidiaries (including all amounts expended or
capitalized under Capital Lease Obligations, but excluding any amount
representing capitalized interest) that are (or should be) set forth in a
consolidated statement of cash flows of Parent for such period prepared in
accordance with GAAP, but excluding in each case any such



--------------------------------------------------------------------------------



 



6

expenditure (i) made with insurance proceeds, condemnation awards or damage
recovery proceeds, (ii) made with the proceeds of the issuance of Equity
Interests, (iii) to the extent such expenditure is made with proceeds that would
have constituted Net Cash Proceeds under clause (a) of the definition of the
term “Net Cash Proceeds” (but for the application of the second proviso to such
clause (a)), (iv) to the extent of the credit against the gross purchase price
of newly acquired equipment granted by the seller of such newly acquired
equipment for other equipment that is simultaneously traded-in at the time of
purchase of such newly acquired equipment, (v) is accounted for as a capital
expenditure pursuant to GAAP but that actually is paid for by a third party
(excluding Parent, the Borrower or any Subsidiary) and for which none of Parent,
the Borrower or any Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other person (whether before, during or after such period) or
(vi) constituting the purchase price of any Permitted Acquisition or any
investment permitted under Sections 6.04(a), 6.04(i), 6.04(j), 6.04(k) or
6.04(v).
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
     “Captive Insurance Subsidiary” shall mean a Subsidiary established for the
purpose of insuring the healthcare businesses or Facilities owned or operated by
the Borrower or any of the Subsidiaries, any joint venture of the Borrower or
any of the Subsidiaries or any physician or other personnel employed by or on
the medical staff of any such business or Facility.
     “Cash Management Obligations” shall mean the obligations owed by Parent,
the Borrower or any Subsidiary to the Administrative Agent, an Arranger, any
Lender or an Affiliate of any of the foregoing in respect of any overdraft
protections, netting services and similar arrangements arising from treasury,
depository and cash management services, any automated clearing house transfers
of funds or any credit card or similar services, in each case in the ordinary
course of business.
     A “Change in Control” shall be deemed to have occurred if (a) any “person”
or “group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934 as in effect on the date hereof), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Parent, (b) a majority of the seats (other than vacant seats) on the board of
directors of Parent shall at any time be occupied by persons who were neither
(i) nominated by the board of directors of Parent nor (ii) appointed by
directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to Parent, the Borrower or any Subsidiary shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which Parent, the Borrower or any Subsidiary is a party, or
(d) Parent shall cease to



--------------------------------------------------------------------------------



 



7

directly own, beneficially and of record, 100% of the issued and outstanding
Equity Interests of the Borrower.
     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.14, by any lending office of such Lender or
by such Lender’s or Issuing Bank’s holding company, if any) with any policy,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Funded
Term Loans, Delayed Draw Term Loans, Other Term Loans or Swingline Loans and,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, Funded Term Loan Commitment, Delayed Draw Term Loan
Commitment, Incremental Term Loan Commitment or Swingline Commitment.
     “Closing Date” shall mean July 25, 2007.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean all the “Collateral” as defined in any Security
Document and shall also include the Mortgaged Properties.
     “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Credit Commitment, Funded Term Loan Commitment, Delayed Draw Term Loan
Commitment, Incremental Term Loan Commitment and Swingline Commitment.
     “Commitment Fees” shall mean the Revolving Credit Commitment Fees and the
Term Commitment Fees.
     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated June 2007.
     “Consent Solicitations” shall mean the Parent Consent Solicitation and the
Triad Consent Solicitations.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period plus (a) without duplication and (except in the case of clause
(a)(x) below) to the extent deducted in determining such Consolidated Net
Income, the sum of
          (i) interest expense (net of interest income), including amortization
and write offs of debt discount and debt issuance costs and commissions,
discounts and other fees and charges associated with (x) letters of credit,
(y) obtaining or unwinding Hedging Agreements or (z) surety bonds for financing
activities, in each case for such period,



--------------------------------------------------------------------------------



 



8

          (ii) provision for taxes based on income, profits or capital and
franchise taxes, including Federal, foreign, state, franchise, excise and
similar taxes and foreign withholding taxes paid or accrued during such period,
including any penalties and interest relating to any tax examinations for such
period,
          (iii) depreciation and amortization expenses including acceleration
thereof and including the amortization of the increase in inventory resulting
from the application of Statement of Financial Accounting Standards No. 141
(“FASB 141”) for transactions contemplated hereby, including Permitted
Acquisitions, for such period,
          (iv) non-cash compensation expenses arising from the sale of Equity
Interests, the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,
          (v) the excess of the expense in respect of post-retirement benefits
and post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in respect of such post-retirement
benefits and post-employment benefits for such period,
          (vi) minority interest (to the extent distributions are not required
to be made and are not made in respect thereof),
          (vii) upfront fees or charges arising from any Permitted Receivables
Transaction for such period, and any other amounts for such period comparable to
or in the nature of interest under any Permitted Receivables Transaction, and
losses on dispositions of Receivables and related assets in connection with any
Permitted Receivables Transaction for such period,
          (viii) fees and expenses for such period incurred or paid in
connection with the Transactions,
          (ix) to the extent covered by insurance and actually reimbursed, or,
so long as the Borrower has made a determination that such amount is reasonably
likely to be reimbursed by the insurer and only to the extent that such amount
is (A) not denied by the applicable carrier in writing within 180 days and
(B) in fact reimbursed within 365 days of the date of the relevant event (with a
deduction for any amount so added back to the extent not so reimbursed within
such 365 days), expenses with respect to liability or casualty events,
          (x) proceeds of received business interruption insurance,
          (xi) any fees and expenses incurred during such period in connection
with any acquisition, investment, recapitalization, asset disposition, issuance
or repayment of debt, issuance of Equity Interests, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed),



--------------------------------------------------------------------------------



 



9

          (xii) any (w) severance costs, relocation costs, integration and
Facilities opening costs, signing costs, retention or completion bonuses and
transition costs incurred during such period, (x) cash restructuring related or
nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition
permitted hereunder, (y) other nonrecurring cash losses and charges for such
period and (z) cash payments made during such period in respect of litigation
that was pending against the Borrower, Triad or any of their subsidiaries or
other obligations (contingent or otherwise) of the Borrower, Triad or any of
their subsidiaries, in each case prior to the Closing Date and for which a
liability would not be, in accordance with GAAP, recognized on Parent’s
consolidated balance sheet as of the date hereof, in each case to the extent
that the aggregate amount of all such costs, expenses and payments added to
Consolidated Net Income pursuant to this clause (a)(xii), together with all cash
payments made during such period and referred to in clause (b)(ii) below, does
not exceed 10.0% of Consolidated EBITDA for such period,
          (xiii) any loss for such period attributable to the early
extinguishment of Indebtedness, and
          (xiv) other non-cash charges for such period (other than the
write-down of current assets during any period commencing on or after July 1,
2008), and minus
     (b) without duplication, (i) non-recurring gains and (ii) to the extent the
amount thereof, when combined with the aggregate amount of all costs, expenses
and payments added to Consolidated Net Income during such period pursuant to
clause (a)(xii) above exceeds 10.0% of Consolidated EBITDA for such period, all
cash payments made during such period on account of reserves, restructuring
charges and other non-cash charges added to Consolidated Net Income pursuant to
clause (a)(xiv) above in a previous period.
     For purposes of determining the Interest Coverage Ratio and the Leverage
Ratio as of or for the periods ended on September 30, 2007, December 31, 2007
and March 31, 2008, Consolidated EBITDA will be deemed to be equal to (i) for
the fiscal quarter ended December 31, 2006, $366,000,000, (ii) for the fiscal
quarter ended March 31, 2007, $355,000,000, and (iii) for the fiscal quarter
ended June 30, 2007, $372,000,000. In addition, for each fiscal quarter ended
after the Closing Date and on or prior to June 30, 2008, the Consolidated EBITDA
of Parent shall be increased by the applicable Initial Pro Forma Adjustment
(without duplication of the actual pro forma cost savings and synergies achieved
during such fiscal quarter).
     “Consolidated Interest Expense” shall mean, for any period, the sum of
(a) the interest expense paid in cash (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations) of Parent,
the Borrower and the Subsidiaries for such period, net of interest income,
determined on a consolidated basis in accordance with GAAP and (b) the dividends
paid in cash during such period by Parent, the Borrower and the Subsidiaries on
a consolidated basis in respect of Disqualified Stock, but excluding, however,
to the extent otherwise included therein, (i) fees and expenses associated with
the consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining or unwinding any



--------------------------------------------------------------------------------



 



10

Hedging Agreements, (iv) fees and expenses associated with any investment
permitted pursuant to Section 6.04, issuances of Equity Interests or
Indebtedness (whether or not consummated) or amendments of any Indebtedness,
(v) penalties and interest relating to Taxes and (vi) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees. For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by Parent, the Borrower or any Subsidiary with respect
to interest rate Hedging Agreements. For purposes of determining the Interest
Coverage Ratio for the period of four consecutive quarters ended September 30,
2007, December 31, 2007 and March 31, 2008, Consolidated Interest Expense shall
be deemed to be equal to (x) the Consolidated Interest Expense for the fiscal
quarter ended September 30, 2007, multiplied by 4, (y) the Consolidated Interest
Expense for the two consecutive fiscal quarters ended December 31, 2007,
multiplied by 2 and (z) the Consolidated Interest Expense for the three
consecutive fiscal quarters ended March 31, 2008, multiplied by 4/3,
respectively.
     “Consolidated Net Income” shall mean, for any period, the net income or
loss (i) excluding extraordinary gains and losses, and gains and losses arising
from the proposed or actual disposition of material assets and (ii) excluding
the cumulative effect of changes in accounting principles) of Parent, the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary.
Notwithstanding the foregoing, the amount of any cash dividends paid by any
Unrestricted Subsidiary and received by Parent, the Borrower or the Subsidiaries
during any such period shall be included, without duplication, in the
calculation of Consolidated Net Income for such period. There shall be excluded
from Consolidated Net Income for any period (i) gains and losses, including
unrealized gains and losses, for such period attributable to (w) discontinued
operations, (x) Facilities to be closed within one year of the date of
recognition of such gain or loss, (y) obtaining or unwinding Hedging Agreements
and (z) except as provided above, interests in Unrestricted Subsidiaries, and
(ii) the effects of purchase accounting adjustments to inventory, property,
equipment and intangible assets and deferred revenue in component amounts
required or permitted by GAAP, as a result of the Transactions, any Permitted
Acquisition or acquisition consummated before the Closing Date, or the
amortization or write-off of any amounts thereof.
     “Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or undertaking to
which such person is a party or by which it or any of the property owned by it
is bound.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.



--------------------------------------------------------------------------------



 



11

     “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
     “Credit Facilities” shall mean the revolving credit, swingline, letter of
credit and term loan facilities provided for by this Agreement.
     “Current Assets” shall mean, at any time, the consolidated current assets
(other than cash and cash equivalents, current and deferred tax assets and
Permitted Investments) of Parent, the Borrower and the Subsidiaries.
     “Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Parent, the Borrower and the Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) current accrued and deferred income taxes and accrued interest
and (c) outstanding Revolving Loans and Swingline Loans.
     “Debt Tender Offers” shall mean the Parent Debt Tender Offer and the Triad
Debt Tender Offers.
     “Default” shall mean any event or condition which upon notice, lapse of
time or both would constitute an Event of Default.
     “Defaulting Lender” shall mean any Revolving Credit Lender that has
(a) defaulted in its obligation to make a Revolving Loan or to fund its
participation in a Letter of Credit or Swingline Loan required to be made or
funded by it hereunder, (b) notified the Administrative Agent or a Loan Party in
writing that it does not intend to satisfy any such obligation or (c) become
insolvent or the assets or management of which has been taken over by any
Governmental Authority.
     “Delayed Draw Commitment Termination Date” shall mean January 23, 2009.
     “Delayed Draw Term Loan Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Delayed Draw Term Loans hereunder
as set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Delayed Draw Term Loan Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.
     “Delayed Draw Term Loan Lender” shall mean a Lender with a Delayed Draw
Term Loan Commitment or an outstanding Delayed Draw Term Loan.
     “Delayed Draw Term Loan Repayment Date” shall have the meaning assigned to
such term in Section 2.11(a)(ii).
     “Delayed Draw Term Loans” shall mean the terms loans made by the Lenders to
the Borrower pursuant to Section 2.01(a)(ii).



--------------------------------------------------------------------------------



 



12

     “Disqualified Stock” shall mean any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except (i) as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale shall be subject to the prior repayment in full of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments or (ii) pursuant to any put option with respect to any Equity
Interests of a Permitted Syndication Subsidiary granted in favor of any
Permitted Syndication Transaction Partner), or is redeemable at the option of
the holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital in cash
(other than, in the case of Equity Interests of a Subsidiary issued to a
Permitted Syndication Transaction Partner or held by a Subsidiary Guarantor,
periodic distributions of available cash (determined in good faith by the
Borrower)), in each case at any time on or prior to the first anniversary of the
Term Loan Maturity Date, or (b) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) Indebtedness or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time prior to the
first anniversary of the Term Loan Maturity Date.
     “dollars” or “$” shall mean lawful money of the United States of America.
     “Domestic Subsidiaries” shall mean all Subsidiaries incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
     “Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that neither the Borrower nor any of its Affiliates shall
be an Eligible Assignee.
     “Environmental Laws” shall mean all former, current and future Federal,
state, local and foreign laws (including common law), treaties, regulations,
rules, ordinances, codes, decrees, judgments, directives, orders (including
consent orders), and legally binding agreements in each case, relating to
protection of the environment, natural resources, occupational health and safety
or Hazardous Materials.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, arrangement for disposal, or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual



--------------------------------------------------------------------------------



 



13

arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, and any option,
warrant or other right entitling the holder thereof to purchase or otherwise
acquire any such equity interest.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived),
(b) prior to the effectiveness of the applicable provisions of the Pension Act,
the existence with respect to any Plan of an “accumulated funding deficiency”
(as defined in Section 412 of the Code or Section 302 of ERISA) or, on and after
the effectiveness of the applicable provisions of the Pension Act, any failure
by any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to prior to the
effectiveness of the applicable provisions of the Pension Act, Section 412(d) of
the Code or Section 303(d) of ERISA or, on and after the effectiveness of the
applicable provisions of the Pension Act, Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) on and after the effectiveness of the applicable
provisions of the Pension Act, a determination that any Plan is, or is expected
to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by Parent or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan, (f) the
receipt by Parent or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (g) prior to the
effectiveness of the applicable provisions of the Pension Act, the adoption of
any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, (h) the receipt by
Parent or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from Parent or any of its ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or, on and after the effectiveness of
the applicable provisions of the Pension Act, in endangered or critical status,
within the meaning of Section 305 of ERISA, (i) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of the Subsidiaries is a



--------------------------------------------------------------------------------



 



14

“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such Subsidiary could otherwise be liable
or (j) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the Borrower or any Subsidiary.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” shall have the meaning assigned to such term in
Article VII.
     “Excess Cash Flow” shall mean, for any fiscal year of Parent, the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) an amount equal to the amount of all non-cash charges or losses to
the extent deducted in arriving at such Consolidated Net Income, (iii) an amount
equal to the provision for Taxes based on income, profits or capital of Parent,
the Borrower and the Subsidiaries, including Federal, foreign, state, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period to the extent deducted in arriving at such Consolidated Net Income,
(iv) the proceeds of business interruption insurance received by Parent, the
Borrower and the Subsidiaries during such fiscal year to the extent not
otherwise included in such Consolidated Net Income, and (v) reductions to
noncash working capital of Parent, the Borrower and the Subsidiaries for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year, excluding
decreases resulting from any Permitted Acquisition or disposition occurring
during such fiscal year) over (b) the sum, without duplication, of (i) the
amount of any Taxes (including penalties and interest) payable in cash by
Parent, the Borrower and the Subsidiaries with respect to such fiscal year,
(ii) Capital Expenditures made in cash during such fiscal year, except to the
extent financed with the proceeds of Indebtedness, equity issuances, casualty
proceeds or condemnation proceeds to the extent such proceeds would not be
included in Consolidated Net Income, (iii) permanent repayments of Indebtedness
(other than mandatory prepayments of Loans under Section 2.13 and Voluntary
Prepayments) made in cash by Parent, the Borrower and the Subsidiaries during
such fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(iv) payments by Parent, the Borrower and the Subsidiaries during such fiscal
year in respect of long-term liabilities of Parent, the Borrower and the
Subsidiaries other than Indebtedness, (v) the aggregate amount of cash
consideration paid by Parent, the Borrower and the Subsidiaries (on a
consolidated basis) in connection with Permitted Acquisitions or other
investments permitted pursuant to Section 6.04 (other than Section 6.04(b)),
except to the extent any such Permitted Acquisition or investment is financed
with the proceeds of Indebtedness or equity issuances, to the extent such
proceeds would not be included in Consolidated Net Income, (vi) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
Parent, the Borrower or the Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness to the extent not
deducted in determining Consolidated Net Income for such fiscal year, (vii) cash
expenditures in



--------------------------------------------------------------------------------



 



15

respect of Hedging Agreements to the extent not deducted in determining
Consolidated Net Income for such fiscal year, (viii) additions to noncash
working capital for such fiscal year (i.e., the increase, if any, in Current
Assets minus Current Liabilities from the beginning to the end of such fiscal
year, excluding increases resulting from any Permitted Acquisition or
disposition occurring during such fiscal year), and (ix) an amount equal to the
amount of all non-cash credits or gains to the extent included in arriving at
such Consolidated Net Income and cash charges described in clauses (i)
(x) through (y) of the third sentence of the definition of Consolidated Net
Income and included in arriving at such Consolidated Net Income; provided that
in no event shall the calculation of Excess Cash Flow include any insurance
proceeds (other than business interruption insurance) or proceeds of any
condemnation, taking or similar occurrence.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.21(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.20(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.20(a).
     “Existing Borrower Credit Agreement” shall mean the Amended and Restated
Credit Agreement dated as of August 19, 2004, as amended, supplemented or
otherwise modified from time to time, among Parent, the Borrower, the lenders
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent.
     “Existing Credit Agreements” shall mean the Existing Borrower Credit
Agreement and the Existing Triad Credit Agreement.
     “Existing Letter of Credit” shall mean each Letter of Credit previously
issued for the account of the Borrower or Triad that (a) is outstanding on the
Closing Date and (b) is listed on Schedule 1.01(a).
     “Existing Indebtedness” shall mean the Existing Credit Agreements and the
Existing Notes.
     “Existing Notes” shall mean the Existing Parent Notes and the Existing
Triad Notes.



--------------------------------------------------------------------------------



 



16

     “Existing Parent Notes” shall mean Parent’s outstanding 61/2% Senior
Subordinated Notes due 2012.
     “Existing Triad Credit Agreement” shall mean the Amended and Restated
Credit Agreement dated as of June 10, 2005, as amended, supplemented or
otherwise modified from time to time, among Triad, certain of its subsidiaries,
the lenders party thereto, and Bank of America, N.A., as administrative agent.
     “Existing Triad Notes” shall mean Triad’s outstanding 7% Senior Notes due
2012 and 7% Senior Subordinated Notes due 2013.
     “Facility” shall mean any Hospital, outpatient clinic, long-term care
facility, ambulatory center, nursing home or rehabilitation center and related
medical office building or other facility owned or used by the Borrower or any
Subsidiary in connection with their respective business.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Fee Letter” shall mean the Fee Letter dated March 16, 2007, among Parent,
Credit Suisse Securities (USA) LLC, the Administrative Agent, Wachovia Capital
Markets LLC, Wachovia Bank, National Association and Wachovia Investment
Holdings, LLC.
     “Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
L/C Participation Fees and the Issuing Bank Fees.
     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “Fulton Bond Pledge Agreement” shall mean the Bond Pledge Agreement dated
August 14, 1992, among Hospital of Fulton, Inc., a Kentucky corporation, the
Borrower and First Union National Bank, as amended by a First Amendment to Bond
Pledge Agreement dated as of August 24, 1994, a Second Amendment to Bond Pledge
Agreement dated May 12, 1995, a Third Amendment to Bond Pledge Agreement dated



--------------------------------------------------------------------------------



 



17

July 9, 1996, and a Fourth Amendment to Bond Pledge Agreement dated as of
July 16, 2002, with respect to the Fulton Bonds, and as further amended from
time to time.
     “Fulton Bonds” shall mean the $8,000,000 aggregate principal amount City of
Fulton, Kentucky Floating Rate Weekly Demand Revenue Bonds, Series 1985 (United
Healthcare of Kentucky, Inc. Project).
     “Fulton Indenture” shall mean the Trust Indenture dated May 22, 1985, as
amended by the First Supplemental Trust Indenture dated August 14, 1992, between
the City of Fulton and the Fulton Trustee. For purposes of the Fulton Indenture,
this Agreement shall be deemed to be a “Reimbursement Agreement” as therein
defined.
     “Fulton Trustee” shall mean the Third National Bank in Nashville, a
national banking association with principal offices in Nashville, Tennessee, and
any successor trustee pursuant to the terms of the Fulton Indenture.
     “Funded Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Funded Term Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Funded Term Loan Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
     “Funded Term Loan Lender” shall mean a Lender with a Funded Term Loan
Commitment or an outstanding Funded Term Loan.
     “Funded Term Loan Repayment Date” shall have the meaning assigned to such
term in Section 2.11(a)(i).
     “Funded Term Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a)(i).
     “GAAP” shall mean United States generally accepted accounting principles.
     “Governmental Authority” shall mean any Federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.
     “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
     “Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the



--------------------------------------------------------------------------------



 



18

payment of such Indebtedness or (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness; provided, however,
that the term “Guarantee” shall not include (i) endorsements for collection or
deposit in the ordinary course of business or (ii) Practice Guarantees. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount (based on the maximum reasonably anticipated net liability
in respect thereof as determined by the Borrower in good faith) of the primary
obligation or portion thereof in respect of which such Guarantee is made or, if
not stated or determinable, the maximum reasonably anticipated net liability in
respect thereof (assuming such person is required to perform thereunder) as
determined by the Borrower in good faith.
     “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, Parent, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties.
     “Guarantors” shall mean Parent and the Subsidiary Guarantors.
     “Hazardous Materials” shall mean (a) any petroleum products or byproducts
and all other hydrocarbons, coal ash, radon gas, asbestos and
asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, medical, biological and animal wastes and (b) without limitation of
the foregoing, any other chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
     “HCA Tax Sharing Agreement” shall mean the Tax Sharing and Indemnification
Agreement dated as of May 11, 1999 entered into by and among Columbia/HCA
Healthcare Corporation (now known as HCA Inc.), LifePoint Hospitals, Inc., and
Triad in connection with the distribution by Columbia/HCA Healthcare Corporation
to its shareholders of all of the stock of LifePoint Hospitals, Inc. and Triad.
     “Health Care Associates” shall have the meaning assigned to such term in
Section 6.04(e).
     “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
     “Hospital” shall mean each hospital now or hereafter owned, leased or
operated by the Borrower or any of the Subsidiaries or in which the Borrower or
any of the Subsidiaries owns an equity interest. Set forth on Schedule 1.01(d)
is a list of all Hospitals in existence on the Closing Date owned or used by the
Borrower and the Subsidiaries.
     “Incremental Asset Sale Termination Date” shall mean July 24, 2009.
     “Incremental Term Borrowing” shall mean a Borrowing comprised of
Incremental Term Loans.



--------------------------------------------------------------------------------



 



19

     “Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
     “Incremental Term Loan Amount” shall mean, at any time, the excess, if any,
of (a) $600,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.24.
     “Incremental Term Loan Assumption Agreement” shall mean an Incremental Term
Loan Assumption Agreement among, and in form and substance reasonably
satisfactory to, the Borrower, the Administrative Agent and one or more
Incremental Term Lenders.
     “Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.
     “Incremental Term Loan Maturity Date” shall mean the final maturity date of
any Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.
     “Incremental Term Loan Repayment Dates” shall mean the dates scheduled for
the repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
     “Incremental Term Loans” shall mean Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made
in the form of additional Funded Term Loans, additional Delayed Draw Term Loans
or, to the extent permitted by Section 2.24 and provided for in the relevant
Incremental Term Loan Assumption Agreement, Other Term Loans.
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits and interest payable thereon
in the ordinary course of business), (b) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business and deferred payment for services to
employees or former employees incurred in the ordinary course of business and
payable in accordance with customary practices and other deferred compensation
arrangements), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed, (f) all Guarantees by
such person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of



--------------------------------------------------------------------------------



 



20

bankers’ acceptances, (j) all obligations of such person pursuant to any
Permitted Receivables Transaction and (k) the aggregate liquidation preference
of all outstanding Disqualified Stock issued by such person; provided that in
all cases (w) Practice Guarantees, (x) wholly contingent earnouts and working
capital adjustments under acquisition or disposition agreements, (y) deferred or
prepaid revenue and (z) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, shall be excluded from the definition of
“Indebtedness”. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Initial Pro Forma Adjustment” for each fiscal quarter ended on or prior to
June 30, 2008, shall mean an amount deemed to represent the pro forma cost
savings and synergies reasonably projected by Parent to result from the Merger
and identified in the projections provided to the Administrative Agent by Parent
prior to the Closing Date, together with a certificate of the chief financial
officer of Parent certifying that such projections were prepared by Parent in
good faith based upon reasonable assumptions.
     “Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan
(including any Swingline Loan), the last Business Day of each March, June,
September and December, and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of each applicable Lender, 9 or 12 months thereafter, as the Borrower
may elect; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing. Notwithstanding the
foregoing, unless the Administrative Agent shall otherwise agree, the Interest
Period of any Eurodollar Borrowing made within 30 days of the Closing Date shall
be of one month’s duration.



--------------------------------------------------------------------------------



 



21

     “Issuing Bank” shall mean, as the context may require, (a) Credit Suisse,
acting through any of its Affiliates or branches, in its capacity as an issuer
of Letters of Credit hereunder, (b) Wachovia Bank, National Association, acting
through any of its Affiliates or branches, in its capacity as an issuer of
Letters of Credit hereunder, (c) with respect to each Existing Letter of Credit,
the Lender that issued such Existing Letter of Credit, and (d) any other Lender
that may become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with
respect to Letters of Credit issued by such Lender. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
or branches of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate or branch with respect to Letters of Credit issued by
such Affiliate or branch.
     “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
     “L/C Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.23.
     “L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.
     “L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.
     “L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than
any such person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.
     “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23 and any Existing Letter of Credit.
     “Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial statements have
been delivered (or were required to be delivered) pursuant to Section 5.04(a) or
(b). In any period of four consecutive fiscal quarters in which any Permitted
Acquisition or Significant Asset Sale occurs, the Leverage Ratio shall be
determined on a pro forma basis in accordance with Section 1.03.



--------------------------------------------------------------------------------



 



22

     “Leverage Ratio Condition” shall mean, on any date, after giving pro forma
effect to any Specified Transaction to occur on such date as contemplated by
Section 1.03, that the Leverage Ratio on such date would be 0.25 to 1.00 lower
than the maximum Leverage Ratio permitted to be maintained by Parent on such
date pursuant to Section 6.13.
     “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.
     “Liquidity Condition” shall mean, on any date, after giving pro forma
effect to any Specified Transaction to occur on such date, that the sum of the
aggregate unused and available Revolving Credit Commitments and unrestricted
cash on hand at Parent and its subsidiaries would exceed $250,000,000.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset. For the avoidance of doubt, the term “Lien” shall not be deemed
to include any license of intellectual property.
     “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Security Documents, each Incremental Term Loan Assumption Agreement and the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e).
     “Loan Parties” shall mean Parent, the Borrower and the Guarantors.
     “Loans” shall mean the Revolving Loans, the Term Loans and the Swingline
Loans.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Document to which



--------------------------------------------------------------------------------



 



23

they are or will be a party or (c) a material impairment of the rights and
remedies of or benefits available to the Lenders under the Loan Documents.
     “Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit and intercompany loans), or obligations in respect of one or
more Hedging Agreements, of any one or more of Parent, the Borrower or any
Subsidiary in an aggregate principal amount exceeding $50,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Parent, the Borrower or any Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Parent, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.
     “Material Subsidiary” shall mean any Subsidiary other than any
(a) Permitted Joint Venture Subsidiary, (b) Permitted Syndication Subsidiary,
(c) Securitization Subsidiary, (d) Foreign Subsidiary, (e) Captive Insurance
Subsidiary or (f) Non-Significant Subsidiary.
     “Merger” shall have the meaning assigned to such term in the preliminary
statement.
     “Merger Agreement” shall mean the Agreement and Plan of Merger dated
March 19, 2007, by and among Parent, Merger Sub and Triad.
     “Merger Sub” shall have the meaning assigned to such term in the
preliminary statement.
     “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto.
     “Mortgaged Properties” shall mean, initially, the owned real properties of
the Loan Parties specified on Schedule 1.01(c), and shall include each other
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 5.12.
     “Mortgages” shall mean the mortgages, deeds of trust, assignments of leases
and rents, modifications and other security documents delivered pursuant to
clause (i) of Section 4.02(g) or pursuant to Section 5.12, each substantially in
the form of Exhibit E.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other
than Receivables sold in a Permitted Receivables Transaction), the aggregate
cash proceeds received in respect of such Asset Sale, and any cash payments
received in respect of promissory notes or other non-cash consideration
delivered in respect of such Asset Sale, net of (without duplication) (i) the
reasonable expenses (including legal fees and brokers’ and underwriters’
commissions paid to third parties which are not Subsidiaries or Affiliates of
Parent) incurred in effecting such Asset Sale, (ii) any taxes reasonably



--------------------------------------------------------------------------------



 



24

attributable to such Asset Sale and, in case of an Asset Sale in a foreign
jurisdiction, any taxes reasonably attributable to the repatriation of the
proceeds of such Asset Sale reasonably estimated by the Borrower to be actually
payable, (iii) any amounts payable to a Governmental Authority triggered as a
result of any such Asset Sale, (iv) any Indebtedness or Contractual Obligation
of Parent, the Borrower and the Subsidiaries (other than the Loans and other
Obligations) required to be paid or retained in connection with such Asset Sale
and (v) the aggregate amount of reserves required in the reasonable judgment of
the Borrower or the applicable Subsidiary to be maintained on the books of the
Borrower or such Subsidiary in order to pay contingent liabilities with respect
to such Asset Sale (so long as amounts deducted from aggregate proceeds pursuant
to this clause (v) and not actually paid by the Borrower or any of the
Subsidiaries in liquidation of such contingent liabilities shall be deemed to be
Net Cash Proceeds received at such time as such contingent liabilities shall
cease to be obligations of the Borrower or any of the Subsidiaries); provided,
however, that, except with respect to the Net Cash Proceeds of Asset Sales made
pursuant to Section 6.05(b)(x), if (x) the Borrower intends to reinvest such
proceeds in assets of a kind then used or usable in the business of the Borrower
and the Subsidiaries or in Permitted Acquisitions or other investments permitted
pursuant to Section 6.04 (other than Section 6.04(b)) within 15 months of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such receipt, such proceeds (but
not to exceed $800,000,000 in the aggregate in the case of all such Asset Sales
(the “Asset Sale Reinvestment Amount”)) shall not constitute Net Cash Proceeds
except to the extent not so used at the end of such 15-month period, at which
time such proceeds shall be deemed to be Net Cash Proceeds; provided further
that if during such 15-month period Parent, the Borrower or a Subsidiary enters
into a written agreement committing it to so apply all or a portion of such
proceeds, such 15-month period will be extended with respect to the amount of
proceeds for an additional six months, at which time such proceeds shall be
deemed to be Net Cash Proceeds (it being understood and agreed that, (A) from
the Closing Date until the Incremental Asset Sale Termination Date, the Asset
Sale Reinvestment Amount shall (1) include the first $300,000,000 of proceeds
described above that the Borrower intends to reinvest pursuant to this
definition, (2) not include the next $750,000,000 of such proceeds (less the
amount of such proceeds that the Borrower previously used to prepay Term Loans)
(i.e., the next $750,000,000 of such proceeds (less the amount of such proceeds
that the Borrower previously used to prepay Term Loans) shall automatically be
deemed Net Cash Proceeds and applied to the prepayment of Term Loans to the
extent required by Section 2.13(b)) and (3) include the next $500,000,000 of
such proceeds that the Borrower intends to reinvest pursuant to this definition
and (B) after the Incremental Asset Sale Termination Date, the Asset Sale
Reinvestment Amount shall include the amount (if positive) of such proceeds
equal to (1) $800,000,000 less (2) the aggregate amount of all such proceeds
received prior to the Incremental Asset Sale Termination Date (other than
proceeds referred to in clause (A)(2) above) to the extent such proceeds were
reinvested in accordance with this definition); and (b) with respect to any
issuance or incurrence of Indebtedness or the sale of Receivables in a Permitted
Receivables Transaction, the cash proceeds thereof, net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith.



--------------------------------------------------------------------------------



 



25

     “Non-Significant Subsidiary” shall mean at any time, any Subsidiary
(a) which at such time has total assets book value (including the total assets
book value of any subsidiaries of such Subsidiary), or for which the Borrower or
any of the Subsidiaries shall have paid (including the assumption of
Indebtedness) in connection with the acquisition of Equity Interests or the
total assets of such Subsidiary, less than $10,000,000 or (b) which does not and
will not itself or through its subsidiaries own a Hospital or an interest in a
Hospital or manage or operate a Hospital and which is listed on Schedule 1.01(d)
hereto (or on any updates to such Schedule subsequently furnished by the
Borrower to the Administrative Agent) as a “Non-Significant Subsidiary”,
provided that the total assets of all Non-Significant Subsidiaries at any time
does not exceed 5.0% of the total assets of Parent, the Borrower and the
Subsidiaries on a consolidated basis.
     “Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).
     “Parent Consent Solicitation” shall mean the consent solicitation pursuant
to which Parent will seek to amend certain of the provisions of the indenture
governing the Existing Parent Notes.
     “Parent Debt Tender Offer” shall mean the offer by Parent to purchase on
the Closing Date all of the Existing Parent Notes.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “Pension Act” shall mean the Pension Protection Act of 2006, as amended
from time to time.
     “Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).
     “Permitted Additional Debt” of any Loan Party shall mean any unsecured
Indebtedness of such Loan Party or an unsecured or subordinated Guarantee of or
by such Loan Party, in each case which (a) matures on or after, and requires no
scheduled payments of principal prior to, July 15, 2015 (other than pursuant to
customary offers to purchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default), (b) contains
no financial maintenance covenants and (c) to the extent the same is
subordinated to any Indebtedness, is subordinate or junior in



--------------------------------------------------------------------------------



 



26

right of payment to the Obligations, pursuant to a written agreement on terms
customary for similar Indebtedness at the time of issuance.
     “Permitted Capital Expenditure Amount” shall have the meaning assigned to
such term in Section 6.11.
     “Permitted Interest Transfer” shall mean a sale, issuance or other transfer
of securities of a Subsidiary or of assets of any Subsidiary to a new
Subsidiary, if after such sale or other transfer, such Subsidiary shall meet the
applicable requirements of the definition of “Permitted Joint Venture
Subsidiary”, “Non-Significant Subsidiary” or “Permitted Syndication Subsidiary”;
provided that (a) the aggregate fair market value (determined at the time of the
relevant Permitted Interest Transfer) of all Permitted Interest Transfers made
to, or in connection with the establishment of, a Permitted Joint Venture shall
not exceed $1,000,000,000 and (b) the total assets of all Subsidiaries (other
than Loan Parties) that become Permitted Joint Venture Subsidiaries or Permitted
Syndication Subsidiaries after the Closing Date as a result of a Permitted
Interest Transfer made after the Closing Date shall not exceed (i) 10% of the
total assets of Parent, the Borrower and the Subsidiaries on a consolidated
basis in the case of Permitted Joint Venture Subsidiaries, and (ii) 10% of the
total assets of Parent, the Borrower and the Subsidiaries on a consolidated
basis in the case of Permitted Syndication Subsidiaries.
     “Permitted Investments” shall mean:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
     (e) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;



--------------------------------------------------------------------------------



 



27

     (f) investments in so-called “auction rate” securities rated AAA or higher
by S&P or Aaa or higher by Moody’s and which have a reset date not more than
90 days from the date of acquisition thereof; and
     (g) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
     “Permitted Joint Ventures” shall mean acquisitions (by merger, purchase,
lease (including any lease that contains upfront payments or buy out options) or
otherwise), not constituting Permitted Acquisitions, by Parent, the Borrower or
any of the Subsidiaries of interests in any of the assets of, or shares of the
capital stock of or other Equity Interests in, a person or division or line of
business of any person engaged in the same business as the Borrower and the
Subsidiaries or in a related business; provided that (a) no Default or Event of
Default shall have occurred and be continuing, and the Borrower shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all relevant financial information for such corporation or other
entity or acquired assets and (b) except for the Permitted Joint Ventures listed
on Schedule 1.01(e), to the extent (i) the aggregate value of the investments,
loans and advances made by Parent, the Borrower and the Subsidiaries in
(including assets transferred to) any Permitted Joint Venture, in each case,
measured as of the date of each such investment, loan or advance (net of any
repayments or return of capital in respect thereof actually received in cash by
Parent, the Borrower or the Subsidiaries (net of applicable Taxes) after the
Closing Date) (the “Net Investment Amount”), when added to the aggregate Net
Investment Amounts of all Permitted Joint Ventures consummated after the Closing
Date, would exceed $300,000,000, the Leverage Ratio Condition and the Liquidity
Condition would each be satisfied and (ii) to the extent such aggregate Net
Investment Amounts would exceed $500,000,000, the Borrower shall have received
in writing, prior to effecting any such Permitted Joint Venture, a Ratings
Agency Confirmation in respect of such Permitted Joint Venture and any financing
therefor, and shall have furnished such Ratings Agency Confirmation to the
Administrative Agent.
     “Permitted Joint Venture Subsidiary” shall mean a partially owned
Subsidiary pursuant to which the Borrower or such Subsidiary conducts a
Permitted Joint Venture.
     “Permitted Real Estate Indebtedness” shall have the meaning assigned to
such term in Section 6.01(f).
     “Permitted Receivables Transaction” shall have the meaning assigned to such
term in Section 6.05(b).
     “Permitted Syndication Subsidiary” shall mean a partially owned Subsidiary
of the Borrower which, after giving effect to a Permitted Syndication
Transaction, owns, leases or operates the Hospital which is the subject of such
Permitted Syndication Transaction.



--------------------------------------------------------------------------------



 



28

     “Permitted Syndication Transaction” shall have the meaning assigned to such
term in Section 6.05(b).
     “Permitted Syndication Transaction Partner” shall mean one or more persons
(other than Parent, the Borrower or any Subsidiary) that owns a minority
interest in a Permitted Syndication Subsidiary.
     “person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Post-Closing Letter Agreement” shall mean the post-closing letter
agreement dated the Closing Date, among the Borrower, Parent and the
Administrative Agent.
     “Practice Guarantees” shall mean admitting physician practice guarantees
pursuant to which Parent, the Borrower or any of the Subsidiaries guarantees to
pay an admitting physician on the medical staff of a Hospital the difference
between such admitting physician’s monthly net revenue from professional fees
and a minimum monthly guaranteed amount.
     “Prime Rate” shall mean the rate of interest per annum determined from time
to time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower.
     “Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment. In the event the Revolving Credit
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Revolving Credit Commitments most
recently in effect, giving effect to any subsequent assignments.
     “Qualified Capital Stock” of any person shall mean any Equity Interest of
such person that is not Disqualified Stock.
     “Ratings Agency Confirmation” shall mean, with respect to any transaction
or matter in question, confirmation from each of Moody’s and S&P that such
transaction or matter will not result in a downgrade, qualification or
withdrawal of the then current corporate credit ratings of the Borrower.
     “Receivables” shall mean a right to receive payment arising from a sale or
lease of goods or the performance of services by a person pursuant to an
arrangement with another person by which such other person is obligated to pay
for goods or services under



--------------------------------------------------------------------------------



 



29

terms that permit the purchase of such goods and services on credit, and all
proceeds thereof and rights (contractual or other) and collateral related
thereto, and shall include, in any event, any items of property that would be
classified as accounts receivable on the balance sheet of the Borrower or any of
the Subsidiaries prepared in accordance with GAAP or an “account”, “chattel
paper”, an “instrument”, a “general intangible” or a “payment intangible” under
the Uniform Commercial Code as in effect in the State of New York and any
“supporting obligations” or “proceeds” (as so defined) of any such items.
     “Receivables Transaction” shall mean, with respect to the Borrower and/or
any of the Subsidiaries, any transaction or series of transactions of sales,
factoring or securitizations involving Receivables pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer to a
Securitization Subsidiary or any other Person, and may grant a corresponding
security interest in, any Receivables (whether now existing or arising in the
future) of the Borrower or any Subsidiary, and any assets related thereto
including collateral securing such Receivables, contracts and all Guarantees or
other obligations in respect of such Receivables, the proceeds of such
Receivables and other assets which are customarily transferred, or in respect of
which security interests are customarily granted, in connection with sales,
factoring or securitizations involving Receivables.
     “Receivables Transaction Amount” shall mean (a) in the case of any
Receivables securitization (but excluding any sale or factoring of Receivables),
the amount of obligations outstanding under the legal documents entered into as
part of such Receivables securitization on any date of determination that would
be characterized as principal if such Receivables securitization were structured
as a secured lending transaction rather than as a purchase and (b) in the case
of any sale or factoring of Receivables, the cash purchase price paid by the
buyer in connection with its purchase of Receivables (including any bills of
exchange) less the amount of collections received in respect of such Receivables
and paid to such buyer, excluding any amounts applied to purchase fees or
discount or in the nature of interest, in each case as determined in good faith
and in a consistent and commercially reasonable manner by the Borrower (provided
that if such method of calculation is not applicable to such sale or factoring
of Receivables, the amount of Receivables Transaction Amount associated
therewith shall be determined in a manner mutually acceptable to the Borrower
and the Administrative Agent).
     “Register” shall have the meaning assigned to such term in Section 9.04(d).
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.



--------------------------------------------------------------------------------



 



30

     “Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
     “Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.
     “Repayment Date” shall mean a Funded Term Loan Repayment Date, a Delayed
Draw Term Loan Repayment Date or an Incremental Term Loan Repayment Date.
     “Replacement Capital Expenditures” shall mean Capital Expenditures on or
after the Closing Date made in connection with (i) the replacement of a Hospital
as required by the agreements pursuant to which such Hospital, or the entity
owning such Hospital, was acquired by the Borrower or any of the Subsidiaries
from a third-party, whether pursuant to such agreement existing as of the
Closing Date or entered into thereafter, (ii) the replacement of the Hospitals
(owned, leased or operated by the Borrower or any of the Subsidiaries or in
which the Borrower or any of the Subsidiaries owns an Equity Interest as of the
date hereof) in Barstow, California, Cedar Park, Texas, Madison County, Alabama
and Lindenhurst, Illinois or (iii) the acquisition of the Hospital leased by a
Subsidiary on the date hereof in Dublin, Ireland.
     “Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time; provided that the Revolving Loans, L/C Exposure, Swingline Exposure
and unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.
     “Responsible Officer” of any person shall mean any executive officer,
executive vice president or Financial Officer of such person and any other
officer or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement.
     “Restricted Indebtedness” shall mean Indebtedness of Parent, the Borrower
or any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).
     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Parent, the Borrower or any Subsidiary, or
any payment (whether in



--------------------------------------------------------------------------------



 



31

cash, securities or other property (other than Qualified Capital Stock)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in Parent, the Borrower or any Subsidiary.
     “Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
     “Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein)
as set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.
     “Revolving Credit Commitment Fee” shall have the meaning assigned to such
term in Section 2.05(a).
     “Revolving Credit Commitment Fee Rate” shall have the meaning assigned to
such term in the definition of the term “Applicable Percentage”.
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
     “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment or an outstanding Revolving Loan.
     “Revolving Credit Maturity Date” shall mean July 25, 2013.
     “Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (a)(iii) of Section 2.01.
     “S&P” shall mean Standard & Poor’s Ratings Service, or any successor
thereto.
     “Secured Parties” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
     “Securitization Subsidiary” shall mean any special purpose Subsidiary that
acquires Receivables generated by the Borrower or any of the Subsidiaries and
that engages in no operations or activities other than those related to a
Permitted Receivables Transaction.
     “Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and



--------------------------------------------------------------------------------



 



32

documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.12.
     “Senior Note Indenture” shall mean the indenture under which the Senior
Notes are issued, as the same may be amended, restated, substituted, replaced,
refinanced, supplemented or otherwise modified from time to time in accordance
with Section 6.01(h).
     “Senior Notes” shall mean the Borrower’s 8.875% Senior Notes due 2015, in
an initial aggregate principal amount of $3,021,331,000, as the same may be
amended, restated, substituted, replaced, refinanced, supplemented or otherwise
modified from time to time pursuant to Section 6.01(h).
     “Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Parent, the Borrower or any Subsidiary to any person other than
the Borrower or a Subsidiary Guarantor of all or substantially all of the assets
of, or a majority of the Equity Interests in, a person, or a division or line of
business or other business unit of a person.
     “SEC” shall mean the U.S. Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of its functions.
     “SPC” shall have the meaning assigned to such term in Section 9.04(i).
     “Specified Transaction” shall mean (a) the consummation of a Permitted
Acquisition, (b) the investment in a Permitted Joint Venture or (c) the
incurrence or assumption of Indebtedness pursuant to Section 6.01(m).
     “Spinout Subsidiary” shall mean an Unrestricted Subsidiary that is formed
for the purpose of acquiring the real property of Parent, the Borrower or any
Subsidiary in connection with a Spinout Transaction.
     “Spinout Transaction” shall mean the sale, transfer or other disposition by
Parent, the Borrower or any Subsidiary of real property owned by it to any
Spinout Subsidiary in a transaction permitted by Section 6.05(b)(i) and the
subsequent distribution of the Equity Interests of such Spinout Subsidiary to
the equity holders of Parent.
     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be



--------------------------------------------------------------------------------



 



33

adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “subsidiary” shall mean, as to any person, a corporation, partnership or
other entity of which Equity Interests having ordinary voting power (other than
Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly, or the management of which is otherwise Controlled, directly or
indirectly, or both, by such person.
     “Subsidiary” shall mean any subsidiary of the Borrower; provided, however,
that Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any
purpose of this Agreement or the other Loan Documents.
     “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement pursuant to Section 5.12 (it being understood
and agreed that no (i) Foreign Subsidiary, (ii) Non-Significant Subsidiary,
(iii) Permitted Syndication Subsidiary, (iv) Securitization Subsidiary,
(v) Captive Insurance Subsidiary, (vi) Permitted Joint Venture Subsidiary or
(vii) Subsidiary listed on Schedule 1.01(f), shall, in any case, be required to
enter into the Guarantee and Collateral Agreement pursuant to Section 5.12).
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.22, as the same may be reduced from time to
time pursuant to Section 2.09.
     “Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
     “Swingline Lender” shall mean Credit Suisse, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.
     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.22.
     “Syndication Proceeds” shall have the meaning assigned to such term in
Section 6.05(b).
     “Syndication Transaction” shall mean a transaction (or series of
transactions) whereby the Borrower or a Subsidiary sells part, but not all, of
its interest in a Subsidiary that owns, leases or operates a Hospital to one or
more third parties or of its interest in a Hospital to a partially owned
Subsidiary.
     “Synthetic Lease” shall mean, as to any person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of



--------------------------------------------------------------------------------



 



34

which the lessee retains or obtains ownership of the property so leased for U.S.
federal income tax purposes, other than any such lease under which such person
is the lessor.
     “Synthetic Lease Obligations” shall mean, as to any person, an amount equal
to the capitalized amount of the remaining lease payments under any Synthetic
Lease that would appear on a balance sheet of such person in accordance with
GAAP if such obligations were accounted for as Capital Lease Obligations.
     “Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Parent, the Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than Parent, the Borrower
or any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Parent,
the Borrower or the Subsidiaries (or to their heirs and estates) shall be deemed
to be a Synthetic Purchase Agreement.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Tender Agent” shall mean, with respect to any Existing Letter of Credit, a
Tender Agent as defined in such Existing Letter of Credit.
     “Tender Draft” shall mean, with respect to any Existing Letter of Credit, a
Tender Draft as defined in such Existing Letter of Credit.
     “Term Borrowing” shall mean a Borrowing comprised of Funded Term Loans,
Delayed Draw Term Loans or Incremental Term Loans.
     “Term Commitment Fees” shall have the meaning assigned to such term in
Section 2.05(a).
     “Term Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
     “Term Loan Commitments” shall mean the Funded Term Loan Commitments and the
Delayed Draw Term Loan Commitments. Unless the context shall otherwise require,
the term “Term Loan Commitments” shall include the Incremental Term Loan
Commitments.
     “Term Loan Maturity Date” shall mean July 25, 2014.
     “Term Loans” shall mean the Funded Term Loans and the Delayed Draw Term
Loans. Unless the context shall otherwise require, the term “Term Loans” shall
include any Incremental Term Loans.



--------------------------------------------------------------------------------



 



35

     “Total Debt” shall mean, at any time, (a) the total Indebtedness of the
Borrower and the Subsidiaries at such time (excluding Indebtedness of the type
described in clause (h) of the definition of such term or under performance or
surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder) minus (b) the aggregate amount of unrestricted cash and cash
equivalents that is included on the consolidated balance sheet of Parent, the
Borrower and the Subsidiaries at such time.
     “Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $750,000,000.
     “Transactions” shall mean, collectively, (a) the consummation of the
transactions contemplated by the Merger Agreement, (b) the execution, delivery
and performance by Parent, the Borrower and the Subsidiaries party thereto of
the Senior Note Indenture and the issuance of the Senior Notes, (c) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party and the making of the Borrowings hereunder, (d) the
repayment of all amounts due or outstanding under or in respect of, and the
termination of, the Existing Credit Agreements, (e) (i) the consummation of the
Debt Tender Offers and the Consent Solicitations and/or (ii) the deposit of
funds with the applicable trustees under the indentures governing the Existing
Notes sufficient to discharge the applicable Existing Notes or to effect
covenant defeasance with respect to the applicable Existing Notes, and (f) the
payment of related fees and expenses.
     “Triad” shall have the meaning assigned to such term in the Preliminary
Statement.
     “Triad Consent Solicitations” shall mean the consent solicitations pursuant
to which Triad will seek to amend certain of the provisions of the indentures
governing the Existing Triad Notes.
     “Triad Debt Tender Offers” shall mean the offers by Triad to purchase on
the Closing Date all of the Existing Triad Notes.
     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
     “Unrestricted Subsidiary” shall mean any Subsidiary organized or acquired
directly or indirectly by Parent after the Closing Date that Parent designates
as an “Unrestricted Subsidiary” by written notice to the Administrative Agent.
No Unrestricted Subsidiary may own any Equity Interests of a Subsidiary;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Parent may redesignate any Unrestricted
Subsidiary as a “Subsidiary” by written notice to the Administrative Agent and
by complying with the applicable provisions of Section 5.12.



--------------------------------------------------------------------------------



 



36

     “USA PATRIOT Act” shall mean The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
     “Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the scheduled installments of principal due in respect of Term Loans in any
subsequent year.
     “wholly owned Subsidiary” of any person shall mean a subsidiary of such
person of which securities (except for directors’ qualifying shares) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, Controlled or held by such person or one
or more wholly owned Subsidiaries of such person or by such person and one or
more wholly owned Subsidiaries of such person.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
     SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs, the Leverage Ratio shall, for all purposes set
forth herein, be calculated with



--------------------------------------------------------------------------------



 



37

respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Significant Asset Sale (including, without duplication,
(a) all pro forma adjustments permitted or required by Article 11 of
Regulation S-X under the Securities Act of 1933, as amended, and (b) pro forma
adjustments for cost savings (net of continuing associated expenses) to the
extent such cost savings are factually supportable, are expected to have a
continuing impact and have been realized or are reasonably expected to be
realized within 12 months following any such Permitted Acquisition; provided
that at the election of Parent, such pro forma adjustment shall not be required
to be determined for any Permitted Acquisition if the aggregate consideration
paid in connection with such acquisition is less than $100,000,000; provided
further that all such adjustments shall be set forth in a reasonably detailed
certificate of a Financial Officer of Parent), using, for purposes of making
such calculations, the historical financial statements of Parent, the Borrower
and the Subsidiaries which shall be reformulated as if such Permitted
Acquisition or Significant Asset Sale, and any other Permitted Acquisitions and
Significant Asset Sales that have been consummated during the period, had been
consummated on the first day of such period. In addition, solely for purposes of
determining whether a Specified Transaction is permitted hereunder (including
whether such Specified Transaction would result in a Default or Event of Default
and whether the Leverage Ratio Condition would be met), the Leverage Ratio shall
be calculated on a pro forma basis as provided in the preceding sentence.
     SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
ARTICLE II
The Credits
     SECTION 2.01. Commitments. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, (i) each
Funded Term Loan Lender agrees, severally and not jointly, to make a Funded Term
Loan to the Borrower on the Closing Date, in a principal amount not to exceed
its Funded Term Loan Commitment, (ii) each Delayed Draw Term Loan Lender agrees,
severally and not jointly, to make Delayed Draw Term Loans to the Borrower from
time to time during the period commencing on the date hereof and ending on the
Delayed Draw Commitment Termination Date, in an aggregate principal amount not
to exceed its Delayed Draw Term Loan Commitment, and (iii) each Revolving Credit
Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrower, at any time and from time to time after the date hereof, and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result



--------------------------------------------------------------------------------



 



38

in such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Credit Commitment. Within the limits set forth in clause (iii) of the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Revolving Loans. Amounts
paid or prepaid in respect of Term Loans may not be reborrowed.
     (b) Subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, each Lender having an Incremental
Term Loan Commitment agrees, severally and not jointly, to make Incremental Term
Loans to the Borrower, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment. Amounts paid or prepaid in respect of
Incremental Term Loans may not be reborrowed.
     SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be
made as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 (or,
in the case of a Delayed Draw Term Borrowing, $10,000,000) and not less than
$3,000,000 (or, in the case of a Delayed Draw Term Borrowing, $50,000,000)
(except, with respect to any Incremental Term Borrowing, to the extent otherwise
provided in the related Incremental Term Loan Assumption Agreement) or
(ii) equal to the remaining available balance of the applicable Commitments.
     (b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than fifteen Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
     (c) Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 1:00 p.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.



--------------------------------------------------------------------------------



 



39

     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error). If such Lender shall not repay to the
Administrative Agent such corresponding amount within three Business Days after
demand by the Administrative Agent, then the Administrative Agent shall be
entitled to recover such amount with interest thereon at the rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Borrowing, on demand, from the Borrower. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.
     (e) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Revolving Credit Borrowing if the Interest
Period requested with respect thereto would end after the Revolving Credit
Maturity Date.
     (f) If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to borrowing set forth
in Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing, and (ii) if such conditions precedent to borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to the Issuing Bank amounts so received by it from the Revolving Credit Lenders.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.23(e) prior to the time



--------------------------------------------------------------------------------



 



40

that any Revolving Credit Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.
     SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to
which this Section 2.03 shall not apply), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, one Business Day
before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Term Borrowing, an Incremental Term Borrowing or a Revolving Credit Borrowing,
and whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing;
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.
     SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date. The
Borrower hereby promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Credit Maturity Date.



--------------------------------------------------------------------------------



 



41

     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
     (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
     (e) Any Lender may request that Loans made by it hereunder be evidenced by
a promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
     SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Revolving Credit Commitment Fee”) equal to
the Revolving Credit Commitment Fee Rate per annum on the daily unused amount of
the Revolving Credit Commitment of such Lender during the preceding quarter (or
other period commencing with the date hereof or ending with the Revolving Credit
Maturity Date or the date on which the Revolving Credit Commitments of such
Lender shall expire or be terminated). The Borrower agrees to pay to each
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on the date on which the Delayed
Draw Term Loan Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Term Commitment Fee”) equal to the
Applicable Term Commitment Fee Rate per annum on the daily unused amount of the
Delayed Draw Term Loan Commitment of such Lender during the preceding quarter
(or other period commencing with the date hereof or ending with the Delayed Draw
Commitment Termination Date or the date on which the Delayed Draw Term Loan
Commitment of such Lender shall expire or be terminated). All Commitment Fees
shall



--------------------------------------------------------------------------------



 



42

be computed on the basis of the actual number of days elapsed in a year of
360 days. For purposes of calculating Revolving Credit Commitment Fees only, no
portion of the Revolving Credit Commitments shall be deemed utilized as a result
of outstanding Swingline Loans.
     (b) The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).
     (c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06, and (ii) to the Issuing
Bank with respect to each Letter of Credit the standard fronting, issuance and
drawing fees specified from time to time by the Issuing Bank (the “Issuing Bank
Fees”); provided that each such fronting fee charged from time to time shall not
exceed 0.25% per annum of the aggregate undrawn face amount of the then
outstanding Letters of Credit. All L/C Participation Fees and Issuing Bank Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
     (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
     SECTION 2.06. Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing, including each Swingline
Loan, shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when the Alternate
Base Rate is determined by reference to the Prime Rate and over a year of
360 days at all other times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Percentage in effect from
time to time.
     (b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time. Notwithstanding anything
herein to the contrary, the



--------------------------------------------------------------------------------



 



43

Adjusted LIBO Rate for each initial Interest Period for Borrowings of Eurodollar
Delayed Draw Term Loans shall be equal to the Adjusted LIBO Rate in respect of
the corresponding Interest Periods to which such Eurodollar Delayed Draw Term
Loans are allocated as contemplated by the definition of the term “Interest
Period”.
     (c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     SECTION 2.07. Default Interest. If the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder, by acceleration or otherwise, or under any other Loan Document, then,
until such defaulted amount shall have been paid in full, to the extent
permitted by law, such defaulted amount shall bear interest (after as well as
before judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum
and (b) in all other cases, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, when determined by reference to the Prime Rate and over a year of 360 days
at all other times) equal to the rate that would be applicable to an ABR
Revolving Loan plus 2.00% per annum.
     SECTION 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
     SECTION 2.09. Termination and Reduction of Commitments. (a) The Term Loan
Commitments (other than (i) the Delayed Draw Term Loan Commitments, which shall
be reduced pro tanto by the making of Delayed Draw Term Loans and which shall
terminate on the Delayed Draw Commitment Termination Date, and (ii) any
Incremental Term Loan Commitments, which shall terminate as provided in the
related Incremental Term Loan Assumption Agreement) shall automatically
terminate upon the making of the Term Loans on the Closing Date. The Revolving
Credit Commitments and the Swingline Commitment shall automatically terminate on
the Revolving Credit Maturity Date. The



--------------------------------------------------------------------------------



 



44

L/C Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date 10 Business
Days prior to the Revolving Credit Maturity Date. Notwithstanding the foregoing,
all the Commitments shall automatically terminate at 5:00 p.m., New York City
time, on October 31, 2007, if the initial Credit Event shall not have occurred
by such time.
     (b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments, the Revolving Credit Commitments or the Swingline Commitment;
provided, however, that (i) each partial reduction of the Term Loan Commitments
or the Revolving Credit Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $3,000,000, (ii) each partial reduction of
the Swingline Commitment shall be in an integral multiple of $250,000 and in a
minimum amount of $1,000,000 and (iii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time. Each notice delivered by the Borrower pursuant to
this Section 2.09 shall be irrevocable; provided that a notice of termination of
the Term Loan Commitments, the Revolving Credit Commitments or the Swingline
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, indentures or similar
agreements or any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
     (c) Each reduction in the Term Loan Commitments or the Revolving Credit
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective applicable Commitments. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.
     SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 (noon), New York City time, one Business Day
prior to conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 12:00 (noon), New York City time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;



--------------------------------------------------------------------------------



 



45

     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
     (vii) no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings comprised of Funded
Term Loans, Delayed Draw Term Loans or Other Term Loans, as applicable, with
Interest Periods ending on or prior to such Repayment Date and (B) the ABR Term
Borrowings comprised of Funded Term Loans, Delayed Draw Term Loans or Other Term
Loans, as applicable, would not be at least equal to the principal amount of
Term Borrowings to be paid on such Repayment Date; and
     (viii) upon notice to the Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.
     Each notice pursuant to this Section 2.10 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such



--------------------------------------------------------------------------------



 



46

notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall advise the Lenders of any
notice given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing. If the Borrower shall not have given notice in
accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be continued into an ABR Borrowing.
     SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay
to the Administrative Agent, for the account of the Funded Term Loan Lenders, on
the dates set forth below, or if any such date is not a Business Day, on the
next preceding Business Day (each such date being called a “Funded Term Loan
Repayment Date”), a principal amount of the Funded Term Loans (as adjusted from
time to time pursuant to Sections 2.11(b), 2.12, 2.13(g) and 2.24(d)) equal to
the amount set forth below for such date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment:

          Repayment Date   Amount
December 31, 2007
  $ 15,162,500  
March 31, 2008
  $ 15,162,500  
June 30, 2008
  $ 15,162,500  
September 30, 2008
  $ 15,162,500  
December 31, 2008
  $ 15,162,500  
March 31, 2009
  $ 15,162,500  
June 30, 2009
  $ 15,162,500  
September 30, 2009
  $ 15,162,500  
December 31, 2009
  $ 15,162,500  
March 31, 2010
  $ 15,162,500  
June 30, 2010
  $ 15,162,500  
September 30, 2010
  $ 15,162,500  
December 31, 2010
  $ 15,162,500  
March 31, 2011
  $ 15,162,500  
June 30, 2011
  $ 15,162,500  
September 30, 2011
  $ 15,162,500  
December 31, 2011
  $ 15,162,500  
March 31, 2012
  $ 15,162,500  
June 30, 2012
  $ 15,162,500  
September 30, 2012
  $ 15,162,500  
December 31, 2012
  $ 15,162,500  
March 31, 2013
  $ 15,162,500  
June 30, 2013
  $ 15,162,500  
September 30, 2013
  $ 15,162,500  
December 31, 2013
  $ 15,162,500  
March 31, 2014
  $ 15,162,500  
June 30, 2014
  $ 15,162,500  
Term Loan Maturity Date
  $ 5,655,612,500  



--------------------------------------------------------------------------------



 



47

     (ii) The Borrower shall pay to the Administrative Agent, for the account of
the Delayed Draw Term Loan Lenders, on the dates set forth below, or if any such
date is not a Business Day, on the next preceding Business Day (each such date
being called a “Delayed Draw Term Loan Repayment Date”), a principal amount of
the Delayed Draw Term Loans (as adjusted from time to time pursuant to
Sections 2.11(b), 2.12, 2.13(g) and 2.24(d)) equal to the percentage set forth
below for such date of the aggregate principal amount of the Delayed Draw Term
Loans outstanding on the Delayed Draw Commitment Termination Date (after giving
effect to any Delayed Draw Term Loans to be made on such date), together in each
case with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment:

          Repayment Date   Amount
March 31, 2009
    0.25 %
June 30, 2009
    0.25 %
September 30, 2009
    0.25 %
December 31, 2009
    0.25 %
March 31, 2010
    0.25 %
June 30, 2010
    0.25 %
September 30, 2010
    0.25 %
December 31, 2010
    0.25 %
March 31, 2011
    0.25 %
June 30, 2011
    0.25 %
September 30, 2011
    0.25 %
December 31, 2011
    0.25 %
March 31, 2012
    0.25 %
June 30, 2012
    0.25 %
September 30, 2012
    0.25 %
December 31, 2012
    0.25 %
March 31, 2013
    0.25 %
June 30, 2013
    0.25 %
September 30, 2013
    0.25 %
December 31, 2013
    0.25 %
March 31, 2014
    0.25 %
June 30, 2014
    0.25 %
Term Loan Maturity Date
    94.50 %

     (iii) The Borrower shall pay to the Administrative Agent, for the account
of the Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12 and 2.13(g)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement, together in
each case with



--------------------------------------------------------------------------------



 



48

accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.
     (b) In the event and on each occasion that the Term Loan Commitments shall
be reduced or shall expire or terminate other than as a result of the making of
a Term Loan, the installments payable on each Repayment Date shall be reduced
pro rata by an aggregate amount equal to the amount of such reduction,
expiration or termination.
     (c) To the extent not previously paid, all Funded Term Loans, Delayed Draw
Term Loans and Other Term Loans shall be due and payable on the Term Loan
Maturity Date (in the case of the Funded Term Loans and the Delayed Draw Term
Loans) and the Incremental Term Loan Maturity Date (in the case of the Other
Term Loans), together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.
     (d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
     SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 11:00 a.m., New
York City time; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $3,000,000.
     (b) Optional prepayments of Term Loans shall be applied as directed by the
Borrower, and if no such direction is provided, pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans under
Section 2.11.
     (c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 (other than prepayments of ABR Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.



--------------------------------------------------------------------------------



 



49

     SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of
all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace or cause to be canceled (or make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
with respect to) all outstanding Letters of Credit. If, after giving effect to
any partial reduction of the Revolving Credit Commitments or at any other time,
the Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on the date of such reduction or at such
other time, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and, after the Revolving Credit Borrowings and Swingline
Loans shall have been repaid or prepaid in full, replace or cause to be canceled
(or make other arrangements satisfactory to the Administrative Agent and the
Issuing Bank with respect to) Letters of Credit in an amount sufficient to
eliminate such excess.
     (b) Not later than the fifth Business Day after the earlier of (i) the
receipt of aggregate Net Cash Proceeds in respect of Asset Sales in excess of
$50,000,000 and (ii) the first anniversary of the Borrower’s most recent
prepayment pursuant to this Section 2.13(b), the Borrower shall apply 100% of
the Net Cash Proceeds so received (and not yet used to prepay Term Loans
pursuant to this Section 2.13(b)) to prepay outstanding Term Loans in accordance
with Section 2.13(g); provided that, if no such prepayments shall have been made
prior to the first anniversary of the Closing Date, the Borrower shall, at such
time, apply the Net Cash Proceeds (if any) received to such date to prepay
outstanding Term Loans in accordance with Section 2.13(g).
     (c) No later than 95 days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending on December 31, 2008, the
Borrower shall prepay outstanding Term Loans in accordance with Section 2.13(g)
in an aggregate principal amount equal to (x) 50% of Excess Cash Flow for the
fiscal year then ended minus (y) Voluntary Prepayments made during such fiscal
year; provided that such percentage shall be reduced to 25% if the Leverage
Ratio as of the end of such fiscal year was less than 4.50 to 1.00 but equal to
or greater than 3.50 to 1.00 and such percentage shall be reduced to zero (i.e.,
no payments shall be required pursuant to this Section 2.13(c)) if the Leverage
Ratio as of the end of such fiscal year was less than 3.50 to 1.00.
     (d) In the event that Parent or any of its subsidiaries shall receive Net
Cash Proceeds from the issuance or incurrence of Indebtedness for money borrowed
(other than any cash proceeds from the issuance of Indebtedness for money
borrowed permitted pursuant to Section 6.01 (other than Sections 6.01(f) and
6.01(o)), the Borrower shall, substantially simultaneously with (and in any
event not later than the fifth Business Day next following) the receipt of such
Net Cash Proceeds by Parent or such subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds (or, in the case of Permitted Additional Debt, 75% of the
Net Cash Proceeds thereof in excess of $200,000,000) to prepay outstanding Term
Loans in accordance with Section 2.13(g).



--------------------------------------------------------------------------------



 



50

     (e) To the extent Parent or any of its subsidiaries shall receive Net Cash
Proceeds in excess of $300,000,000 from the consummation of a Permitted
Receivables Transaction, the Borrower shall, substantially simultaneously with
(and in any event not later than the fifth Business Day next following) the
receipt of such Net Cash Proceeds by Parent or such subsidiary, apply an amount
equal to 100% of the amount of such Net Cash Proceeds so in excess of
$300,000,000 to prepay outstanding Term Loans in accordance with
Section 2.13(g).
     (f) Notwithstanding the foregoing, any Term Lender may elect, by written
notice to the Administrative Agent at the time and in the manner specified by
the Administrative Agent, to decline all (but not less than all) of any
mandatory prepayment of its Term Loans pursuant to this Section 2.13 (such
declined amounts, the “Declined Proceeds”). Any Declined Proceeds shall be
offered to the Term Lenders not so declining such prepayment (with such Term
Lenders having the right to decline any prepayment with Declined Proceeds at the
time and in the manner specified by the Administrative Agent). To the extent
such Term Lenders elect to decline their pro rata shares of such Declined
Proceeds, such remaining Declined Proceeds may be retained by the Borrower.
     (g) Mandatory prepayments of outstanding Term Loans under this Agreement
shall be allocated pro rata among the Funded Term Loans, Delayed Draw Term Loans
and the Other Term Loans and first applied in order of maturity of the scheduled
installments of principal due in respect of the Funded Term Loans, Delayed Draw
Term Loans and the Other Term Loans under Sections 2.11(a)(i), (ii) and
(iii) for the first eight installments following such mandatory prepayment
(commencing with the first such scheduled installment pursuant to
Sections 2.11(a)(i), (ii) and (iii)) and, if applicable, thereafter applied pro
rata against the remaining scheduled installments of principal due in respect of
the Funded Term Loans, Delayed Draw Term Loans and the Other Term Loans under
Sections 2.11(a)(i), (ii) and (iii), respectively; provided, however, that, if
at the time of any prepayment pursuant to this Section 2.13 there shall be Term
Borrowings of different Types or Eurodollar Term Borrowings with different
Interest Periods, and if some but not all Term Lenders shall have accepted such
mandatory prepayment, then the aggregate amount of such mandatory prepayment
shall be allocated ratably to each outstanding Term Borrowing of the accepting
Term Lenders. If no Term Lenders exercise the right to waive a given mandatory
prepayment of the Term Loans pursuant to Section 2.13(f), then, with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied first to Term Loans that are ABR Loans to the full extent thereof before
application to Term Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.16.
     (h) The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13(b), (c), (d) or (e), as
applicable, (i) a certificate signed by a Financial Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) to the extent practicable, at least two days prior written
notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings



--------------------------------------------------------------------------------



 



51

under this Section 2.13 shall be subject to Section 2.16, but shall otherwise be
without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment (which interest amounts shall reduce the amount of Net Cash Proceeds
required to be applied to prepay the Loans).
     SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
the Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or the Issuing Bank of making or maintaining
any Eurodollar Loan or increase the cost to any Lender of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or the Issuing Bank to be material, then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, from
time to time such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
     (b) If any Lender or the Issuing Bank shall have determined that any Change
in Law regarding capital adequacy has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) above shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.



--------------------------------------------------------------------------------



 



52

     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.
     SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
     (i) such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
     (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last



--------------------------------------------------------------------------------



 



53

day of the Interest Period then applicable to such Eurodollar Loan; in all other
cases such notice shall be effective on the date of receipt by the Borrower.
     SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment of any Eurodollar Loan
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.
     SECTION 2.17. Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under
Section 2.13(f) or 2.15, each Borrowing, each payment or prepayment of principal
of any Borrowing, each payment of interest on the Loans, each payment of the
Commitment Fees, each reduction of the Term Loan Commitments or the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available Revolving Credit Commitments of the Lenders at any
time, each outstanding Swingline Loan shall be deemed to have utilized the
Revolving Credit Commitments of the Lenders (including those Lenders which shall
not have made Swingline Loans) pro rata in accordance with such respective
Revolving Credit Commitments. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.
     SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the



--------------------------------------------------------------------------------



 



54

United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower and Parent
expressly consent to the foregoing arrangements and agree that any Lender
holding a participation in a Loan or L/C Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower and Parent
to such Lender by reason thereof as fully as if such Lender had made a Loan
directly to the Borrower in the amount of such participation.
     SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 1:00
p.m., New York City time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.
     (b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for



--------------------------------------------------------------------------------



 



55

the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower does not in fact make such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, and to pay interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).
     SECTION 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower or such Loan
Party shall make such deductions and (iii) the Borrower or such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Borrower shall not be obligated to so
indemnify any Lender, the Administrative Agent or the Issuing Bank in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes to
the extent that such interest or penalties resulted solely from the gross
negligence or willful misconduct of the Administrative Agent or such Lender or
the Issuing Bank. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Bank, shall be
conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a



--------------------------------------------------------------------------------



 



56

receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20 or (iv) any Lender refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank, as the case
may be, and the Administrative Agent, require such Lender or the Issuing Bank to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) above, all of
its interests, rights and obligation with respect to the Class of Loans or
Commitments that is the subject of the related consent, amendment, waiver or
other modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Document (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, of the Issuing Bank and the Swingline Lender), which consents shall
not unreasonably be withheld or delayed, and (z) the Borrower or such Eligible
Assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder with respect thereto (including any amounts under Sections 2.14 and
2.16); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to



--------------------------------------------------------------------------------



 



57

cause such Lender or the Issuing Bank to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.15, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender or the Issuing Bank pursuant to paragraph
(b) below), or if such Lender or the Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or the Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder. Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.21(a).
     (b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.
     SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the
terms and conditions and relying upon the representations and warranties herein
set forth, the Swingline Lender agrees to make loans to the Borrower at any time
and from time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments, in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate principal amount of all Swingline Loans
exceeding $50,000,000 in the aggregate or (ii) the Aggregate Revolving Credit
Exposure, after giving effect to any Swingline Loan, exceeding the Total
Revolving Credit Commitment. Each Swingline Loan shall be in a principal amount
that is an integral multiple of $250,000. The Swingline Commitment may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, the Borrower may borrow, pay or prepay and reborrow Swingline Loans
hereunder, subject to the terms, conditions and limitations set forth herein.



--------------------------------------------------------------------------------



 



58

     (b) Swingline Loans. The Borrower shall notify the Swingline Lender by fax,
or by telephone (promptly confirmed by fax), not later than 12:00 (noon), New
York City time, on the day of a proposed Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan and the wire transfer instructions for the
account of the Borrower to which the proceeds of the Swingline Loan should be
disbursed. The Swingline Lender shall make each Swingline Loan by wire transfer
to the account specified in such request.
     (c) Prepayment. The Borrower shall have the right at any time and from time
to time to prepay any Swingline Loan, in whole or in part, upon giving written
or fax notice (or telephone notice promptly confirmed by written, or fax notice)
to the Swingline Lender before 12:00 (noon), New York City time, on the date of
prepayment at the Swingline Lender’s address for notices specified in
Section 9.01.
     (d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).
     (e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders) and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the



--------------------------------------------------------------------------------



 



59

Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower (or other person liable for obligations of the
Borrower) of any default in the payment thereof.
     SECTION 2.23. Letters of Credit. (a) General. Subject to the terms and
conditions herein set forth, the Borrower may request the issuance of a Letter
of Credit for its own account or for the account of any of the Subsidiaries (in
which case the Borrower and such Subsidiary shall be co-applicants with respect
to such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time while the L/C
Commitment remains in effect. This Section shall not be construed to impose an
obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
In order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Exposure shall not exceed $200,000,000 and (ii) the
Aggregate Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.
     (c) Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of the date one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days (or such longer period as may be specified in such
Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.
     (d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing



--------------------------------------------------------------------------------



 



60

Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit (or, in the case of
the Existing Letters of Credit, effective upon the Closing Date). In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Pro Rata Percentage of each
L/C Disbursement made by the Issuing Bank and not reimbursed by the Borrower
(or, if applicable, another party pursuant to its obligations under any other
Loan Document) forthwith on the date due as provided in Section 2.02(f). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 1:00 p.m., New
York City time, on the immediately following Business Day after the Issuing Bank
notifies the Borrower thereof.
     (f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;



--------------------------------------------------------------------------------



 



61

     (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act or omission to act or delay of any kind of the Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
     Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or willful misconduct of the Issuing Bank. However, the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s gross negligence, bad faith or willful misconduct in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. It is further understood and agreed that
the Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Bank.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the



--------------------------------------------------------------------------------



 



62

account of the Issuing Bank, for each day from and including the date of such
L/C Disbursement, to but excluding the earlier of the date of payment by the
Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(f), at the rate per annum that would apply to such
amount if such amount were an ABR Revolving Loan.
     (i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
at any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the resignation or removal of the Issuing Bank hereunder, the retiring
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of



--------------------------------------------------------------------------------



 



63

Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit), be applied to satisfy the Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
     (k) Additional Issuing Banks. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.
     (l) Delivery of Certain Fulton Bonds. Pursuant to the Fulton Bond Pledge
Agreement, the Borrower has agreed that, in accordance with the terms of the
Fulton Indenture, Fulton Bonds purchased with the proceeds of any Tender Draft
and not remarketed on the date of such Tender Draft shall be delivered by the
respective Tender Agent to the Collateral Agent as designee of the Issuing Bank,
to be held by the Collateral Agent in pledge as collateral securing the L/C
Disbursements arising from the purchase of such Fulton Bonds with the proceeds
of such Tender Draft until such time as all such L/C Disbursements have been
paid in full. The Fulton Bonds so delivered to the Collateral Agent shall, at
the request of the Collateral Agent, be registered in the name of the Collateral
Agent or its designee, as pledgee of the Borrower, as provided in the Fulton
Bond Pledge Agreement.
     SECTION 2.24. Incremental Term Loans. (a) The Borrower may, by written
notice to the Administrative Agent from time to time, request Incremental Term
Loan Commitments in an amount not to exceed the Incremental Term Loan Amount
from one or more Incremental Term Lenders, which may include any existing
Lender; provided that each Incremental Term Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed). Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$25,000,000 or such lesser amount equal to the remaining Incremental Term Loan
Amount), (ii) the date on which such Incremental Term Loan Commitments are
requested to become effective (which shall not be less than 10 days nor more
than 60 days after the date of such notice and which shall be no earlier than
the Delayed Draw Termination Date (or such earlier date upon which all Delayed
Draw Term Loan Commitments shall have expired)), and (iii) whether such
Incremental Term Loan Commitments are commitments to make additional Funded Term
Loans, additional Delayed Draw Term Loans or commitments to make term loans with
terms different from the Funded Term Loans and the Delayed Draw Term Loans
(“Other Term Loans”).



--------------------------------------------------------------------------------



 



64

     (b) The Borrower and each Incremental Term Lender shall execute and deliver
to the Administrative Agent an Incremental Term Loan Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans shall be no earlier than the Term Loan Maturity Date, (ii) the
average life to maturity of the Other Term Loans shall be no shorter than the
average life to maturity of the Term Loans and (iii) if the initial yield
(excluding upfront or arrangement fees payable to the arranger, if any, of such
loan) on such Other Term Loans (as determined by the Administrative Agent to be
equal to the sum of (x) the margin above the Adjusted LIBO Rate on such Other
Term Loans and (y) if such Other Term Loans are initially made at a discount or
the Lenders making the same (as opposed to the arranger, if any, thereof)
receive a fee directly or indirectly from Parent, the Borrower or any Subsidiary
for doing so (the amount of such discount or fee, expressed as a percentage of
the Other Term Loans, being referred to herein as “OID”), the amount of such OID
divided by the lesser of (A) the average life to maturity of such Other Term
Loans and (B) four) exceeds by more than 50 basis points (the amount of such
excess above 50 basis points being referred to herein as the “Yield
Differential”) the Applicable Percentage then in effect for Eurodollar Term
Loans, then the Applicable Percentage then in effect for Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Other Term Loans. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Term Loan Assumption
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Term Loan Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment and the Incremental
Term Loans evidenced thereby.
     (c) Notwithstanding the foregoing, no Incremental Term Loan Commitment
shall become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, and (ii) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02.
     (d) Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans (other than Other
Term Loans), when originally made, are included in each Borrowing of outstanding
Funded Term Loans or Delayed Draw Term Loans, as the case may be, on a pro rata
basis. This may be accomplished by requiring each outstanding Eurodollar Term
Borrowing of the applicable Class to be converted into an ABR Term Borrowing of
such Class on the date of each Incremental Term Loan, or by allocating a portion
of each Incremental Term



--------------------------------------------------------------------------------



 



65

Loan to each outstanding Eurodollar Term Borrowing of the applicable Class on a
pro rata basis. Any conversion of Eurodollar Term Loans to ABR Term Loans
required by the preceding sentence shall be subject to Section 2.16. If any
Incremental Term Loan is to be allocated to an existing Interest Period for a
Eurodollar Term Borrowing, then the interest rate thereon for such Interest
Period and the other economic consequences thereof shall be as set forth in the
applicable Incremental Term Loan Assumption Agreement. In addition, to the
extent any Incremental Term Loans are not Other Term Loans, the scheduled
amortization payments under Section 2.11(a)(i) required to be made after the
making of such Incremental Term Loans shall be ratably increased by the
aggregate principal amount of such Incremental Term Loans.
ARTICLE III
Representations and Warranties
     Each of Parent and the Borrower represents and warrants to the
Administrative Agent, the Collateral Agent, the Issuing Bank and each of the
Lenders that:
     SECTION 3.01. Organization; Powers. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to Loan Parties other
than Parent or the Borrower, to the extent that the failure of such Loan Parties
to be in good standing could not reasonably be expected to have a Material
Adverse Effect, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and as proposed to be
conducted, except to the extent that the failure to possess such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.
     SECTION 3.02. Authorization. The execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are a party and the making of
the Borrowings hereunder and the consummation of the Merger (a) have been duly
authorized by all requisite corporate and, if required, stockholder action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of Parent, the Borrower or any Subsidiary, (B) any order of
any Governmental Authority or (C) any provision of any indenture, agreement or
other instrument to which Parent, the Borrower or any Subsidiary is a party or
by which any of them or any of their property is or may be bound, except as
could not reasonably be expected to result in a Material Adverse Effect, (ii) be
in conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument, except as could not
reasonably be expected to result in a



--------------------------------------------------------------------------------



 



66

Material Adverse Effect or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by Parent, the Borrower or any Subsidiary (other than any Lien created
hereunder or under the Security Documents or permitted pursuant to
Section 6.02).
     SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Parent and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
     SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party or the
Merger Agreement and the making of the Borrowings hereunder, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages and other filings and recordings in
respect of Liens created pursuant to the Security Documents, (c) such as have
been made or obtained and are in full force and effect and (d) such actions,
consents, approvals, registrations or filings which the failure to obtain or
make could not reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.05. Financial Statements. (a) Parent has heretofore furnished to
the Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of (i) Parent and (ii) Triad, in
each case as of and for the 2006 fiscal year, audited by and accompanied by the
opinion of Deloitte & Touche LLP (in the case of Parent) or Ernst & Young LLP
(in the case of Triad), independent public accountants, and (ii) as of and for
each 2007 fiscal quarter of each of Parent and Triad thereafter ended at least
45 days prior to the Closing Date. Such financial statements present fairly in
all material respects the financial condition and results of operations and cash
flows of Parent and its consolidated subsidiaries and Triad and its consolidated
subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of Parent
and its consolidated subsidiaries and Triad and its consolidated subsidiaries as
of the dates thereof. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis in all material respects, subject, in the
case of unaudited financial statements, to year-end audit adjustments and the
absence of footnotes.
     (b) Parent has heretofore delivered to the Lenders its unaudited pro forma
consolidated balance sheet and related pro forma statements of income as of the
four consecutive fiscal quarters most recently ended at least 45 days before the
Closing Date, prepared giving effect to the Transactions as if they had
occurred, with respect to such balance sheet, on such date and, with respect to
such other financial statements, on the



--------------------------------------------------------------------------------



 



67

first day of the four-quarter period ending on such date. Such pro forma
financial statements have been prepared in good faith by Parent, based on the
assumptions used to prepare the pro forma financial information contained in the
Confidential Information Memorandum (which assumptions are believed by Parent on
the date hereof and on the Closing Date to be reasonable) and present fairly on
a pro forma basis the estimated consolidated financial position of Parent and
its consolidated Subsidiaries as of such date and for such period, assuming that
the Transactions had actually occurred at such date or at the beginning of such
period, as the case may be, it being understood that projections as to future
events are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond Parent’s control, and
that no assurance can be given that any particular projections will be realized,
and that actual results may differ and such differences may be material.
     SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
operating results of Parent, the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2006.
     SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Parent, the Borrower and the Subsidiaries has good and marketable title to, or
valid leasehold interests in, or a right to use, all its material properties and
assets (including all Mortgaged Property), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.
     (b) As of the Closing Date, neither Parent nor the Borrower has received
any notice of, nor has any knowledge of, any pending or contemplated material
condemnation proceeding affecting the Mortgaged Properties in any material
respect or any sale or disposition thereof in lieu of condemnation.
     (c) As of the Closing Date, none of Parent, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any material interest therein, except for customary rights of first refusal
granted to the prior owners of such Mortgaged Property or their Affiliates.
     SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date
a list of all Subsidiaries and the percentage ownership interest of Parent or
the Borrower therein. The shares of capital stock or other ownership interests
so indicated on Schedule 3.08 are, in the case of corporations, fully paid and
non-assessable and are owned by Parent or the Borrower, directly or indirectly,
free and clear of all Liens (other than Liens created under the Security
Documents or permitted pursuant to Section 6.02).
     SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in
the periodic and other reports, proxy statements and other materials filed by
Parent, the Borrower or any Subsidiary or Triad or any of its subsidiaries with
the SEC prior to the



--------------------------------------------------------------------------------



 



68

Closing Date, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of
Parent or the Borrower through receipt of written notice or proceeding,
threatened against or affecting Parent or the Borrower or any Subsidiary or any
business, property or rights of any such person as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
     (b) None of Parent, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any occupational
safety and health, health care, pension, certificate of need, Medicare,
Medicaid, insurance fraud or similar law, zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.
     (c) Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed, and true and complete copies of such
certificates of occupancy have been delivered to the Collateral Agent as
mortgagee with respect to each Mortgaged Property.
     SECTION 3.10. Agreements. (a) None of Parent, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.
     (b) As of the Closing Date, there are no Tax sharing agreements (or similar
agreements) under which Parent, the Borrower or any of the Subsidiaries could be
liable for the Tax liability of an entity that is neither Parent, the Borrower
nor any of their respective subsidiaries, except for the HCA Tax Sharing
Agreement.
     SECTION 3.11. Federal Reserve Regulations. (a) None of Parent, the Borrower
or any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
     (b) No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.



--------------------------------------------------------------------------------



 



69

     SECTION 3.12. Investment Company Act. None of Parent, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of
the Loans and will request the issuance of Letters of Credit only for the
purposes specified in the preliminary statement to this Agreement and (b) use
the proceeds of Incremental Term Loans only for the purposes specified in the
applicable Incremental Term Loan Assumption Agreement.
     SECTION 3.14. Tax Returns. Each of Parent, the Borrower and the
Subsidiaries has filed or caused to be filed, or has timely requested an
extension to file or has received an approved extension to file, all Federal,
state, local and foreign tax returns or materials that to the Borrower’s best
knowledge are required to have been filed by it and has paid or caused to be
paid all taxes due and payable by it and all assessments received by it, except
taxes that are being contested in good faith by appropriate proceedings and for
which Parent, the Borrower or such Subsidiary, as applicable, shall have set
aside on its books reserves in accordance with GAAP and except any such filings
or taxes, fees or charges, the failure of which to make or pay, could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule (other than estimates and information of a
general economic or general industry nature) heretofore or contemporaneously
furnished by or on behalf of Parent or the Borrower to the Administrative Agent
or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, when furnished and taken as a
whole, contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading in light of the circumstances under
which such statements were made; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of Parent and the Borrower represents
only that it acted in good faith and utilized assumptions that each of Parent
and the Borrower believed to be reasonable at the time made.
     SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of such Plan in
such amount that could reasonably be expected to result in a Material Adverse
Effect, and the present



--------------------------------------------------------------------------------



 



70

value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation dates applicable thereto,
exceed the fair market value of the assets of all such underfunded Plans in such
amount that could reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.17. Environmental Matters. (a) Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, none of Parent, the Borrower or any of the Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
     (b) Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
     SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description, in all material respects, of all insurance maintained by
Parent or by Parent or the Borrower for itself or the Subsidiaries as of the
Closing Date. As of the Closing Date, such insurance is in full force and effect
and all premiums have been duly paid. Parent, the Borrower and the Subsidiaries
have insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.
     SECTION 3.19. Security Documents. (a) The Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof,
subject to the effects of bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general equitable principles, and (i) when the
Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under the Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral as to which perfection may be obtained by such actions,
in each case prior and superior in right to any other person, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Guarantee and Collateral Agreement) as
to which perfection may be obtained by such filings, in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.
     (b) Upon the timely recordation of the Guarantee and Collateral Agreement
(or a short-form security agreement in form and substance reasonably
satisfactory to the



--------------------------------------------------------------------------------



 



71

Borrower and the Collateral Agent) with the United States Patent and Trademark
Office and the United States Copyright Office, together with the financing
statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing security agreements in the United States and its territories
and possessions, in each case prior and superior in right to any other person
other than with respect to Liens permitted pursuant to Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the date hereof).
     (c) The Mortgages are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified on Schedule 3.19(c), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02.
     SECTION 3.20. Location of Real Property and Leased Premises.
(a) Schedule 1.01(d) lists completely and correctly as of the Closing Date all
Hospitals owned by Parent, the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries own in fee all the real property set
forth on Schedule 1.01(d).
     (b) Schedule 1.01(d) lists completely and correctly as of the Closing Date
all Hospitals leased by Parent, the Borrower and the Subsidiaries and the
addresses thereof. The Borrower and the Subsidiaries have valid leases in all
the material real property set forth on Schedule 1.01(d).
     SECTION 3.21. Labor Matters. Except as set forth on Schedule 3.21, as of
the Closing Date, there are no strikes, lockouts or slowdowns against Parent,
the Borrower or any Subsidiary pending or, to the knowledge of Parent or the
Borrower by delivery of written notice or proceeding, threatened. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Parent, the Borrower or any Subsidiary is bound.
Except as set forth on Schedule 3.21, as of the Closing Date, none of Parent,
the Borrower or any Subsidiary is a party to any collective bargaining agreement
or other labor contract applicable to persons employed by it at any Facility.
     SECTION 3.22. Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date, as of the Closing Date (a) the fair
value of the



--------------------------------------------------------------------------------



 



72

assets of Parent, the Borrower and the Subsidiaries, on a consolidated basis, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
Parent, the Borrower and the Subsidiaries, on a consolidated basis, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) Parent, the
Borrower and the Subsidiaries, on a consolidated basis, will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) Parent, the Borrower
and the Subsidiaries, on a consolidated basis, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.
     SECTION 3.23. Transaction Documents. Parent and the Borrower have delivered
to the Administrative Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). The Merger Agreement complies in all material respects with all
applicable laws.
     SECTION 3.24. Sanctioned Persons. None of Parent, the Borrower, or any
Subsidiary or any Unrestricted Subsidiary nor, to the knowledge of the Borrower,
any director, officer, agent, employee or Affiliate of Parent, the Borrower, any
Subsidiary or any Unrestricted Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) and each is currently in compliance with all rules
and regulations promulgated by OFAC; and the Borrower will not directly or
indirectly use the proceeds of the Loans or the Letters of Credit or otherwise
make available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
ARTICLE IV
Conditions of Lending
     The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:
     SECTION 4.01. All Credit Events. On the date of each Borrowing (other than
a conversion or a continuation of a Borrowing), including each Borrowing of a
Swingline Loan and on the date of each issuance of or increase to a Letter of
Credit (each such event being called a “Credit Event”):
     (a) The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance of or increase to
a Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance of or increase to such Letter of
Credit as required by Section 2.23(b) or, in the



--------------------------------------------------------------------------------



 



73

case of the Borrowing of a Swingline Loan, the Swingline Lender and the
Administrative Agent shall have received a notice requesting such Swingline Loan
as required by Section 2.22(b).
     (b) (i) In the case of each Credit Event that occurs on the Closing Date,
the condition set forth in Section 8.2(a) of the Merger Agreement shall be
satisfied (without giving effect to any amendment, modification or waiver
thereof that is materially adverse to the Lenders and not approved by the
Arrangers (which consent shall not be unreasonably withheld or delayed)) and the
representations and warranties made in Sections 3.01, 3.02 (with respect to the
Loan Documents), 3.03, 3.11, 3.12 and 3.19 (subject to the proviso in
Section 4.02(e)) shall be true and correct in all material respects and (ii) in
the case of each other Credit Event, the representations and warranties set
forth in Article III and in each other Loan Document shall be true and correct
in all material respects on and as of the date of such Credit Event with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.
     (c) At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.
     Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower and Parent on the date of such Credit Event as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.
     SECTION 4.02. First Credit Event. On the Closing Date:
     (a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Kirkland &
Ellis LLP, counsel for Parent and the Borrower, substantially to the effect set
forth in Exhibit F-1, (ii) the general counsel of Parent, substantially to the
effect set forth in Exhibit F-2 and (iii) each local counsel listed on
Schedule 4.02(a), substantially to the effect set forth in Exhibit F-3, in each
case (A) dated the Closing Date, (B) addressed to the Issuing Bank, the
Administrative Agent and the Lenders, and (C) covering such other matters
(including, in the case of the opinions provided by counsel described in clause
(iii), real estate matters) relating to the Loan Documents and the Transactions
as the Administrative Agent shall reasonably request, and Parent and the
Borrower hereby request such counsel to deliver such opinions.
     (b) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the



--------------------------------------------------------------------------------



 



74

Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders, the Issuing Bank or the Administrative Agent may reasonably request.
     (c) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
     (d) The Administrative Agent shall have received all Fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.
     (e) The Security Documents shall have been duly executed by each Loan Party
that is to be a party thereto and shall be in full force and effect on the
Closing Date. The Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document; provided that to the extent a perfected security interest in
any Collateral (other than any Collateral the security interest in which may be
perfected by the filing of a UCC financing statement or the delivery of
certificated securities of the Borrower and Triad) is not able to be provided on
the Closing Date after the Borrower’s use of commercially reasonable efforts to
do so, the providing of a perfected security interest in such Collateral shall
not constitute a condition precedent to the first Credit Event but such
requirement to create a perfected security interest in such Collateral shall be
satisfied after the Closing Date in accordance with the Post-Closing Letter
Agreement.
     (f) The Collateral Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such persons
as indicated on the applicable schedules to the Guarantee and Collateral
Agreement, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 6.02 or have been or will
be contemporaneously released or terminated.
     (g) (i) Subject to the proviso in clause (e) above, each of the Security
Documents, in form and substance satisfactory to the Lenders, relating to each
of the Mortgaged Properties shall have been duly executed by the parties thereto
and delivered



--------------------------------------------------------------------------------



 



75

to the Collateral Agent and shall be in full force and effect, (ii) each of such
Mortgaged Properties shall not be subject to any Lien other than those permitted
under Section 6.02, (iii) each of such Security Documents shall have been filed
and recorded in the recording office as specified on Schedule 3.19(c) (or a
lender’s title insurance policy, in form and substance reasonably acceptable to
the Collateral Agent, insuring such Security Document as a first lien on such
Mortgaged Property (subject to any Lien permitted by Section 6.02) shall have
been received by the Collateral Agent) and, in connection therewith, the
Collateral Agent shall have received evidence reasonably satisfactory to it of
each such filing and recordation and (iv) the Collateral Agent shall have
received such other documents, including a policy or policies of title insurance
issued by a nationally recognized title insurance company, together with such
endorsements, coinsurance and reinsurance as may be requested by the Collateral
Agent and the Lenders, insuring the Mortgages as valid first liens on the
Mortgaged Properties, free of Liens other than those permitted under
Section 6.02, together with such legal opinions required to be furnished
pursuant to the terms of the Mortgages or as reasonably requested by the
Collateral Agent.
     (h) The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.02 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and to name the Collateral Agent as additional insured.
     (i) The Merger shall have been, or substantially simultaneously with the
initial funding of Loans on the Closing Date shall be, consummated in accordance
in all material respects with the Merger Agreement and in all material respects
with applicable law, without giving effect to any amendment, modification or
waiver of any material term or condition of the Merger Agreement that is
materially adverse to the Lenders and not approved by the Arrangers (which
consent shall not be unreasonably withheld or delayed). The Administrative Agent
shall have received a copy of the Merger Agreement and all schedules related
thereto, in each case certified by a Financial Officer as being final versions
thereof.
     (j) The Borrower shall have received gross cash proceeds of not less than
$3,000,000,403 from the issuance of the Senior Notes.
     (k) (i) All principal, premium, if any, interest, fees and other amounts
due or outstanding under each of the Existing Credit Agreements shall have been
paid in full, each of the commitments thereunder terminated and all guarantees
and security in support thereof discharged and released, and the Administrative
Agent shall have in each case received reasonably satisfactory evidence thereof,
(ii) Parent shall have either (A) effected the Parent Debt Tender Offer and the
related Parent Consent Solicitation or (B) deposited funds with the trustee
under the indenture governing the Existing Parent Notes sufficient to discharge
the Existing Parent Notes or effect covenant defeasance with respect to the
Existing Parents Notes and (iii) Triad shall have either (A) effected the Triad
Debt Tender Offers and the related Triad Consent Solicitations or (B) deposited
funds with the applicable trustees under the indentures governing the Existing
Triad



--------------------------------------------------------------------------------



 



76

Notes sufficient to discharge the applicable Existing Triad Notes or effect
covenant defeasance with respect to the applicable Existing Triad Notes, in all
cases prior to or substantially simultaneously with the initial funding of the
Loans on the Closing Date. Immediately after giving effect to the Transactions
and the other transactions contemplated hereby, Parent, the Borrower and the
Subsidiaries shall have outstanding no Indebtedness or preferred stock other
than (a) Indebtedness outstanding under this Agreement, (b) the Senior Notes and
(c) Indebtedness set forth on Schedule 6.01 or permitted under Section 6.01.
     (l) The Lenders shall have received the financial statements and opinion
referred to in Section 3.05.
     (m) The Administrative Agent shall have received a certificate from the
chief financial officer of Parent on behalf of Parent certifying that Parent and
its subsidiaries, on a consolidated basis after giving effect to the
Transactions to occur on the Closing Date, are solvent.
     (n) The Lenders shall have received, at least five Business Days prior to
the Closing Date, to the extent requested, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
ARTICLE V
Affirmative Covenants
     Each of Parent and the Borrower covenants and agrees with each Lender that
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or other arrangements
acceptable to the Issuing Bank and the Administrative Agent have been made with
respect thereto, unless the Required Lenders shall otherwise consent in writing,
each of Parent and the Borrower will, and will cause (i) in the case of
Sections 5.01 and 5.02, each of the Material Subsidiaries, and (ii) in the case
of Sections 5.03 through 5.15, each of the Subsidiaries to:
     SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.
     (b) (i) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises and authorizations, material to the conduct of its business, except
as could not reasonably be expected to have a Material Adverse Effect;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except as could not reasonably be



--------------------------------------------------------------------------------



 



77

expected to have a Material Adverse Effect; and (iii) at all times maintain and
preserve all tangible property material to the conduct of such business and keep
such property in good repair, working order and condition (subject to ordinary
wear and tear, casualty and condemnation) and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except as could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 5.02. Insurance. (a) Maintain with financially sound and reputable
insurers insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including hospital liability (which shall include general liability, medical
professional liability, contractual liability and druggists’ liability),
workers’ compensation, employers’ liability, automobile liability and physical
damage coverage, environmental impairment liability, all risk property, business
interruption, fidelity and crime insurance and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; provided that the Borrower may implement programs of self
insurance in the ordinary course of business and in accordance with industry
standards for a company of similar size so long as reserves are maintained in
accordance with GAAP for the liabilities associated therewith.
     (b) Cause all casualty and property policies covering any Collateral to
name the Collateral Agent as loss payee or mortgagee, and/or additional insured,
and each provider of any such insurance shall agree, by endorsement upon such
policies issued by it, that it will give the Administrative Agent 30 days prior
written notice before any such policy or policies shall be altered or canceled.
     (c) If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require, and otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time.
     SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, could reasonably be expected to give rise
to a Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to pay and discharge such tax,
assessment,



--------------------------------------------------------------------------------



 



78

charge, levy or claim could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 5.04. Financial Statements, Reports, etc. In the case of Parent,
furnish to the Administrative Agent, which shall furnish to each Lender:
     (a) within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of Parent and its consolidated
subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such subsidiaries during such year, together
with (commencing with such financial statements for the fiscal year ending on
December 31, 2008) comparative figures for the immediately preceding fiscal
year, all audited by Deloitte & Touche LLP or other independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall be without a “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit) to the effect that such consolidated financial statements fairly
present in all material respects the financial condition and results of
operations of Parent and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP;
     (b) within 50 days after the end of each of the first three fiscal quarters
of each fiscal year, in each case commencing with the fiscal quarter ending
September 30, 2007, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Parent and its consolidated subsidiaries as of the close of such fiscal quarter
and the results of its operations and the operations of such subsidiaries during
such fiscal quarter and the then elapsed portion of the fiscal year, and
(commencing with such financial statements delivered after the first anniversary
of the Closing Date) comparative figures for the same periods in the immediately
preceding fiscal year all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of Parent and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP, subject to normal year-end audit adjustments;
     (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.11, 6.12 and 6.13, (iii) setting forth the identity and value of
any Hospital acquired in fee by Parent or any Subsidiary during the preceding
quarter and not previously identified to the Administrative Agent if the fair
market value thereof is in excess of $10,000,000 and (iv) setting forth the
amount, if any, of the Initial Pro Forma Adjustment included in the calculation
of Consolidated EBITDA for such period, and, in the case of a certificate
delivered with the financial statements required by paragraph (a) above, setting
forth Parent’s calculation of Excess Cash Flow;



--------------------------------------------------------------------------------



 



79

     (d) within 90 days after the beginning of each fiscal year of Parent, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Parent, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed to its shareholders, as the case may be;
     (f) promptly after the request by any Lender (made through the
Administrative Agent), all documentation and other information that such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;
     (g) promptly after the request by the Administrative Agent or any Lender,
on and after the effectiveness of the applicable provisions of the Pension Act,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;
     (h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent, the Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request (on behalf of itself or any Lender);
and
     (i) substantially contemporaneously with each designation of a Subsidiary
as an “Unrestricted Subsidiary” and each redesignation of an Unrestricted
Subsidiary as a “Subsidiary”, provide written notice of such designation or
redesignation, as applicable, to the Administrative Agent (who shall promptly
notify the Lenders).
     SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative
Agent prompt written notice of the following:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b) the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against Parent, the
Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect; and



--------------------------------------------------------------------------------



 



80

     (c) any event or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
     SECTION 5.06. Information Regarding Collateral. Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in any Loan Party’s jurisdiction of organization or
formation, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Parent and the Borrower
agree not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Parent and the Borrower also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
     SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all requirements of law.
Each Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders
to visit and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested upon reasonable notice and
to make extracts from and copies of such financial records (in each case
excluding patient medical records and any other material which is confidential
pursuant to any laws, rules, regulations and decrees and orders of any
Governmental Authority) and permit any representatives designated by the
Administrative Agent or the Required Lenders to discuss the affairs, finances
and condition of such person with the officers thereof and independent
accountants therefor (with a senior officer of the Borrower present); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only one such visit during any fiscal year shall be at the
Borrower’s expense.
     (b) In the case of Parent and the Borrower, use commercially reasonable
efforts to cause the Credit Facilities to be continuously rated by S&P and
Moody’s, and to maintain a corporate rating from S&P and a corporate family
rating from Moody’s, in each case in respect of Parent.
     SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes specified in the
preliminary statement to this Agreement.
     SECTION 5.09. Employee Benefits. (a) Comply in all material respects with
the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any Responsible Officer of Parent, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could



--------------------------------------------------------------------------------



 



81

reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $10,000,000, a statement of a
Financial Officer of Parent or the Borrower setting forth details as to such
ERISA Event and the action, if any, that Parent or the Borrower proposes to take
with respect thereto.
     SECTION 5.10. Compliance with Environmental Laws. Comply, and cause all
lessees and other persons occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and promptly conduct any remedial action in
accordance with Environmental Laws; provided, however, that none of Parent, the
Borrower or any Subsidiary shall be required to undertake any remedial action
required by Environmental Laws to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
     SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Parent, the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, the Borrower
shall provide to the Lenders within 45 days after receipt of such request, at
the expense of the Loan Parties, environmental site assessment reports (Phase I,
Phase II and/or compliance audits) regarding the matters which are the subject
of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the compliance matter
and/or the presence or absence of Hazardous Materials and the estimated cost of
any compliance or remedial action in connection with such Default.
     SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Security Documents. The Borrower will cause any subsequently acquired or
organized Material Subsidiary to become a Loan Party by executing the Guarantee
and Collateral Agreement and each applicable Security Document in favor of the
Collateral Agent. In addition, except with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by written notice to
the Borrower), the cost or other consequences (including any Tax consequence) of
doing so shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and subject to applicable limitations set forth in the
Security Documents, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of Parent, the



--------------------------------------------------------------------------------



 



82

Borrower and the Subsidiary Guarantors (including properties acquired subsequent
to the Closing Date), except this Section 5.12 shall not require Parent, the
Borrower or any Subsidiary Guarantor to (a) pledge (i) more than 65% of the
outstanding voting Equity Interests in any Foreign Subsidiary, (ii) any Equity
Interest in any Non-Significant Subsidiary or (iii) any Equity Interest in any
Permitted Syndication Subsidiary, any Securitization Subsidiary or any Permitted
Joint Venture Subsidiary to the extent the pledge of the Equity Interest in such
Subsidiary is prohibited by any applicable Contractual Obligation or requirement
of law, or (b) grant security interests in any asset that (i) would result in
the violation of the enforceable anti-assignment provision of any contract, or
would be prohibited by or would violate applicable law or contractual provisions
(including any right of first refusal) or would otherwise result in termination
or any forfeiture under any contract, (ii) is a vehicle or other asset subject
to certificate of title, (iii) require perfection through control agreements
(including, to the extent required in the relevant jurisdiction for deposit
accounts and investment property), (iv) are minority Equity Interests or (v) is
permitted to be so excluded under the Guarantee and Collateral Agreement. Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section. Any requirement to mortgage real property that is
acquired after the date hereof pursuant to this Section 5.12 shall be limited to
real property owned in fee by a Loan Party that (i) has a fair market value
equal to or exceeding $10,000,000, (ii) is not subject to a Lien permitted under
Section 6.02(c) or (n) (for so long as such Lien exists), and (iii) the Borrower
does not intend to sell within six months of the acquisition thereof pursuant to
clause (x) of Section 6.05(b). No appraisals, environmental reports or surveys
shall be required to be obtained in connection with any mortgage of real
property pursuant to this Section 5.12. The Borrower agrees to provide such
evidence as the Collateral Agent shall reasonably request as to the perfection
and priority status of each such security interest and Lien.
     SECTION 5.13. Interest Rate Protection. No later than nine months after the
Closing Date, the Borrower shall enter into, and for a minimum of three years
and six months from the Closing Date maintain, Hedging Agreements that result in
at least 50% of the aggregate principal amount of its funded long-term
Indebtedness being effectively subject to a fixed or maximum interest rate
reasonably acceptable to the Administrative Agent.
     SECTION 5.14. Proceeds of Certain Dispositions. If, as a result of the
receipt of any cash proceeds by Parent, the Borrower or any Subsidiary in
connection with any sale, transfer, lease or other disposition of any asset the
Borrower would be required by the terms of the Senior Note Indenture to make an
offer to purchase any Senior Notes, then, prior to the first day on which the
Borrower would be required to commence such an offer to purchase, (i) prepay
Loans in accordance with Section 2.12 or 2.13 or (ii) acquire assets in a manner
that is permitted hereby, in each case in a manner that will eliminate any such
requirement to make such an offer to purchase.



--------------------------------------------------------------------------------



 



 83
     SECTION 5.15. Operation of Facilities. Use commercially reasonable efforts
to operate, and cause the Subsidiaries to operate, the Facilities owned, leased
or operated by Parent, the Borrower or any of the Subsidiaries now or in the
future in a manner believed by the Borrower to be consistent with prevailing
health care industry standards in the locations where the Facilities exist from
time to time, except to the extent failure to do so would not have a Material
Adverse Effect.
ARTICLE VI
Negative Covenants
     Each of Parent and the Borrower covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full or other arrangements acceptable
to the Issuing Bank and the Administrative Agent have been made with respect
thereto, unless the Required Lenders shall otherwise consent in writing, neither
Parent nor the Borrower will, nor will they cause or permit any of the
Subsidiaries to:
     SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
     (a) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and any extensions, renewals, refinancings or replacements of such Indebtedness
to the extent the principal amount of such Indebtedness is not increased (except
by an amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement), neither the final maturity nor
the weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms no less favorable to the Lenders, and the obligors thereof, if not the
original obligors in respect of such Indebtedness, are Loan Parties;
     (b) Indebtedness created hereunder and under the other Loan Documents;
     (c) intercompany Indebtedness of Parent, the Borrower and the Subsidiaries
to the extent permitted by Section 6.04(c);
     (d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) such



--------------------------------------------------------------------------------



 



 

 84
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e), shall not
exceed $200,000,000 at any time outstanding;
     (e) Capital Lease Obligations and Synthetic Lease Obligations in an
aggregate principal amount, when combined with the aggregate principal amount of
all Indebtedness incurred pursuant to Section 6.01(d), not in excess of
$200,000,000 at any time outstanding;
     (f) Indebtedness (including Capital Lease Obligations) of any Subsidiary
secured by one or more Facilities owned or leased by such Subsidiary, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) when
incurred, such Indebtedness shall not exceed the fair market value of the
Facilities securing the same and (ii) the aggregate principal amount of all such
Indebtedness incurred pursuant to this Section 6.01(f) shall not exceed
$250,000,000 at any time outstanding (such Indebtedness meeting the criteria of
this Section 6.01(f) being referred to herein as “Permitted Real Estate
Indebtedness”);
     (g) Indebtedness under performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations, or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
     (h) Indebtedness incurred pursuant to the Senior Note Indenture and any
extensions, renewals, refinancings or replacements of such Indebtedness to the
extent the principal amount of such Indebtedness is not increased (other than to
the extent of any premiums, interest or costs and expenses incurred in
connection therewith), neither the final maturity nor the weighted average life
to maturity of such Indebtedness is decreased, and the obligors thereof, if not
the original obligors in respect of such Indebtedness, are Loan Parties;
(i) Indebtedness in respect of Hedging Agreements permitted by Section 6.04(g);
(j) Cash Management Obligations;
     (k) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding;



--------------------------------------------------------------------------------



 



85

     (l) Indebtedness pursuant to any Permitted Receivables Transaction incurred
in accordance with Section 6.05(b);
     (m) Indebtedness incurred to finance, or assumed in connection with, one or
more Permitted Acquisitions and any extensions, renewals, refinancings or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased (except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such extension, renewal, refinancing or
replacement), neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased, such Indebtedness, if subordinated
to the Obligations, remains so subordinated on terms no less favorable to the
Lenders, and the obligors thereof, if not the original obligors in respect of
such Indebtedness, are Loan Parties, so long as both immediately prior and after
giving effect thereto, no Default shall exist or result therefrom, provided that
no Indebtedness may be incurred under this Section 6.01(m) if as a result
thereof the aggregate principal amount of Indebtedness incurred and outstanding
under this Section 6.01(m) would exceed $500,000,000 unless (x) the Leverage
Ratio Condition would be satisfied and (y) the Liquidity Condition would be
satisfied;
     (n) Indebtedness owed to a seller in a Permitted Acquisition or a Permitted
Joint Venture or to a buyer in a disposition permitted under Section 6.05 that
(i) relates to post-closing adjustments with respect to accounts receivable,
accounts payable, net worth and/or similar items or (ii) relates to indemnities
granted to the seller or buyer in such transactions;
(o) Permitted Additional Debt;
     (p) Indebtedness in the nature of letters of credit (other than Letters of
Credit issued pursuant to this Agreement) issued for the account of Parent, the
Borrower or any Subsidiary (and related reimbursement obligations) not to exceed
an aggregate face amount of $30,000,000;
     (q) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;
     (r) from and after the Revolving Credit Termination Date, Indebtedness to
finance the general needs of the Borrower and the Subsidiaries incurred after
the Revolving Credit Termination Date in an aggregate principal amount not to
exceed $750,000,000 at any time outstanding, provided that the Borrower shall
have (i) repaid all Revolving Loans and Swingline Loans and reimbursed, if any,
all L/C Disbursements and made arrangements acceptable to the Issuing Bank and
the Administrative Agent with respect to any outstanding Letters of Credit and
(ii) paid all related fees and expenses, each in accordance with the terms of
this Agreement;



--------------------------------------------------------------------------------



 



86

     (s) Indebtedness consisting of obligations to pay insurance premiums;
     (t) except as otherwise expressly provided herein, Guarantees by Parent,
the Borrower or the Subsidiaries of Indebtedness of Parent, the Borrower and the
Subsidiaries permitted to be incurred hereunder; and
     (u) other unsecured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $400,000,000 at any time outstanding.
     SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:
     (a) Liens on property or assets of the Borrower and the Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the date hereof
and extensions, renewals and replacements thereof permitted hereunder;
     (b) any Lien created under the Loan Documents;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or assets
of any person that becomes a Subsidiary after the date hereof prior to the time
such person becomes a Subsidiary, as the case may be; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Parent, the Borrower or any Subsidiary (other than affixed
or incorporated into the property covered by such Lien) and (iii) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, as the case may be, and any
extensions, renewals, refinancings or replacements of such obligations;
     (d) Liens, assessments or governmental charges or claims for taxes not yet
delinquent or which are not required to be paid pursuant to Section 5.03;
     (e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not delinquent or which are not required to be paid under
Section 5.03;
     (f) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with any self-retention or self-insurance, or with
respect to workmen’s compensation, unemployment insurance, general liability,
medical malpractice, professional liability or property insurance and other
social security laws or regulations;
     (g) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory



--------------------------------------------------------------------------------



 



87

obligations, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
     (h) zoning restrictions, easements, rights-of-way, rights of first refusal,
restrictions on use of real property, minor defects or irregularities in title
and other similar charges or encumbrances which, in the aggregate, do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;
     (i) zoning, building codes and other land use laws, regulations and
ordinances regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any Governmental Authority having
jurisdiction over such real property which are not violated by the current use
or occupancy of such real property or the operation of the business of the
Borrower or any of the Subsidiaries or any violation of which would not have a
Material Adverse Effect;
     (j) ground leases in respect of real property on which Facilities owned or
leased by the Borrower or any of the Subsidiaries are located;
     (k) any interest or title of a lessor or secured by a lessor’s interest
under any lease permitted hereunder;
     (l) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole;
     (m) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (n) Liens securing Indebtedness to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
270 days after such acquisition, construction or improvement, and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary, except for accessions to the property financed with the
proceeds of such Indebtedness and the proceeds and the products thereof;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender
secured by a Lien permissibly incurred pursuant to this Section 6.02(n);
     (o) Liens arising out of judgments or awards that do not constitute an
Event of Default under paragraph (i) of Article VII;
     (p) Liens pursuant to Permitted Receivables Transactions incurred in
accordance with Section 6.05(b), including Liens on the assets of any
Securitization Subsidiary created pursuant to any such Permitted Receivables



--------------------------------------------------------------------------------



 



88

Transaction and Liens incurred by the Borrower and the Subsidiaries on
Receivables to secure obligations owing by them in respect of any such Permitted
Receivables Transaction, provided that any Receivables not transferred to a
Securitization Subsidiary in connection with such Permitted Receivables
Transaction to the extent constituting intercompany indebtedness required to be
pledged pursuant to the Guarantee and Collateral Agreement shall be and remain
subject to the perfected first priority Lien and security interest granted to
the Collateral Agent in favor of the Lenders in accordance with the Guarantee
and Collateral Agreement;
     (q) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens
do not extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Domestic Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(k);
     (r) Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set
off);
     (s) Liens on one or more Facilities owned or leased by any Subsidiary to
secure Permitted Real Estate Indebtedness incurred by such Subsidiary pursuant
to Section 6.01(f);
     (t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent, the Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent, the
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Parent, the Borrower or any Subsidiary
in the ordinary course of business;
     (u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
hereunder;
     (v) Liens solely on any cash earnest money deposits made by Parent, the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
     (w) Liens securing insurance premiums financing arrangements, provided that
such Liens are limited to the applicable unearned insurance premiums; and



--------------------------------------------------------------------------------



 



89

     (x) other Liens that do not, individually or in the aggregate, secure
obligations (or encumber property with a fair market value) in excess of
$150,000,000 at any one time.
     SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations, Permitted Real Estate Indebtedness or Liens arising
in connection therewith are permitted by Sections 6.01 and 6.02, as the case may
be.
     SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
any Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:
     (a) (i) investments by Parent, the Borrower and the Subsidiaries existing
on the date hereof in the Borrower and the Subsidiaries, (ii) additional
investments by Parent, the Borrower and the Subsidiaries in the Borrower and the
Subsidiaries and (iii) additional investments by Parent, the Borrower and the
Subsidiaries in Permitted Joint Ventures (subject to the limitations on such
investments referred to in the definition of the term “Permitted Joint
Ventures”); provided that (x) any Equity Interests held by a Loan Party shall be
pledged to the extent required by Section 5.12 and the Guarantee and Collateral
Agreement and (y) any such investments made pursuant to clause (ii) above made
by a Loan Party to a Subsidiary that is not a Loan Party, or made by Parent, the
Borrower or any Subsidiary to an Unrestricted Subsidiary, may only be made if
(A) no Default or Event of Default shall have occurred and be continuing and
(B) the aggregate amount of all such investments made by Loan Parties to
Subsidiaries that are not Loan Parties, or by Parent, the Borrower or any
Subsidiary to an Unrestricted Subsidiary and outstanding at any time (without
regard to any write-downs or write-offs thereof, and valued net in the case of
intercompany loans) shall not exceed $500,000,000 plus the amount of dividends,
distributions and other returns of capital actually received in cash by any Loan
Party with respect to any such investments; provided further, that, prior to the
value of all such investments outstanding at any time exceeding $300,000,000 at
any time outstanding, the Leverage Ratio Condition and the Liquidity Condition
would each be satisfied; for purposes of the foregoing, if the Borrower
designates a Subsidiary as an Unrestricted Subsidiary in accordance with the
definition of the term “Unrestricted Subsidiary”, the Borrower will be deemed to
have made an investment at that time in the resulting Unrestricted Subsidiary in
an aggregate amount equal to the fair market value of the net assets of such
Unrestricted Subsidiary;



--------------------------------------------------------------------------------



 



90

     (b) Permitted Investments;
     (c) (i) loans or advances in respect of intercompany accounts attributable
to the operation of the Borrower’s cash management system (including with
respect to intercompany self-insurance arrangements), (ii) loans or advances
made by the Borrower or any of the Subsidiaries to a Permitted Syndication
Subsidiary for working capital needs evidenced by a promissory note that is
pledged to the Collateral Agent so long as such loans or advances constitute
Indebtedness of the primary obligor that is not subordinate to any other
Indebtedness of such obligor, and (iii) loans or advances made by Parent to the
Borrower or any Subsidiary, the Borrower to Parent or any Subsidiary and by any
Subsidiary to Parent, the Borrower or any other Subsidiary; provided, however,
that (x) any such loans and advances made by a Loan Party that are evidenced by
a promissory note shall be pledged to the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement (and any such loans and advances made by a Loan Party to a Subsidiary
that is not a Loan Party shall be so evidenced and pledged) and (y) any such
loan or advance made by a Loan Party to a Subsidiary that is not a Loan Party or
by Parent, the Borrower or any Subsidiary to an Unrestricted Subsidiary shall be
subject to the requirements and limitations described in clause (y) of the
proviso to Section 6.04(a), except to the extent that (1) such loan or advance
shall be secured by a fully perfected, first-priority Lien on substantially all
of the assets of the recipient of such loan or advance and its subsidiaries (in
each case of a type that would have constituted Collateral if such recipient
were party to the applicable Security Documents) and (2) such Lien is
collaterally assigned to the Collateral Agent for the benefit of the Secured
Parties, all on terms reasonably satisfactory to the Collateral Agent;
     (d) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees, officers, consultants
and agents (including payroll advances, travel and entertainment advances and
relocation loans in the ordinary course of business to employees, officers and
agents of the Borrower or any such Subsidiary (or to any physician or other
health care professional associated with or agreeing to become associated with
Parent, the Borrower or any Subsidiary or any Hospital owned or leased or
operated by the Borrower or any Subsidiary (“Health Care Associates”));
     (f) Guarantees to third parties made in the ordinary course of business in
connection with the relocation of employees or agents of Health Care Associates
of the Borrower or any of the Subsidiaries;
     (g) the Borrower and the Subsidiaries may enter into Hedging Agreements
that (i) are required by Section 5.13 or (ii) are not speculative in nature;



--------------------------------------------------------------------------------



 



91

     (h) the Borrower or any Subsidiary may acquire (including by any lease that
contains upfront payments and/or buyout options) all or substantially all the
assets of a person or line of business of such person, or directly acquire and
beneficially own (and retain the right to vote) more than 50% of the aggregate
ordinary voting power and aggregate equity value represented by the outstanding
capital stock or other Equity Interests of any acquired or newly formed
corporation or other entity that acquires or leases such person, division or
line of business (referred to herein as the “Acquired Entity”); provided that
(i) such acquisition was not preceded by an unsolicited tender offer for such
Equity Interests by, or proxy contest initiated by, Parent, the Borrower or any
Subsidiary; (ii) the Acquired Entity shall be in a similar, related, incidental
or complementary line of business as that of the Borrower and the Subsidiaries
as conducted during the current and most recent calendar year; (iii) at the time
of such transaction (A) both before and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing, (B) if the total
consideration paid in connection with such acquisition and any other
acquisitions pursuant to this Section 6.04(h) (including any Indebtedness of the
Acquired Entity that is assumed by the Borrower or any Subsidiary following such
acquisition and any payments following such acquisition pursuant to earn-out
provisions or similar obligations) shall exceed $500,000,000 in the aggregate
(excluding the total consideration paid in respect of Permitted Acquisitions
listed on Schedule 6.04(h) and consideration consisting of, or funded with the
proceeds of, Qualified Capital Stock), then (1) the Leverage Ratio Condition
would be satisfied and (2) the Liquidity Condition would be satisfied, (C) the
Borrower shall have delivered a certificate of a Financial Officer, certifying
as to the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance reasonably satisfactory to the Administrative
Agent, (D) the Borrower shall comply, and shall cause the Acquired Entity to
comply, with the applicable provisions of Section 5.12 and the Security
Documents, and (E) the aggregate consideration paid in connection with all such
acquisitions of Acquired Entities that do not become Loan Parties (or, in the
case of an acquisition of assets, are not directly acquired by Loan Parties),
shall not exceed $300,000,000 (any acquisition of an Acquired Entity meeting all
the applicable criteria of this Section 6.04(h) being referred to herein as a
“Permitted Acquisition”);
     (i) Permitted Joint Ventures;
     (j) investments in a Permitted Syndication Subsidiary in connection with a
Permitted Syndication Transaction made pursuant to Section 6.05(b);
     (k) investments in any Securitization Subsidiary or other person as
required pursuant to the terms and conditions of any Permitted Receivables
Transaction made pursuant to Section 6.05(b);
     (l) the Borrower or any of the Subsidiaries may acquire and hold
Receivables owing to it or Parent, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms;



--------------------------------------------------------------------------------



 



92

     (m) investments to the extent that payment for such investments is made
with issuances of or the cash proceeds from the issuance of Equity Interests of
Parent;
     (n) extensions of trade credit and purchases of equipment and inventory in
the ordinary course of business;
     (o) loans and advances to Parent in lieu of, and not in excess of the
amount of, dividends to the extent permitted to be made to Parent in accordance
with Section 6.06;
     (p) investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
     (q) investments in the Fulton Bonds;
     (r) investments by Parent, the Borrower and the Subsidiaries in any Captive
Insurance Subsidiary in an aggregate amount not to exceed 150% of the minimum
amount of capital required under the laws of the jurisdiction in which such
Captive Insurance Subsidiary is formed (plus any excess capital generated as a
result of any such prior investment that would result in an unfavorable tax or
reimbursement impact if distributed), and other investments in any Captive
Insurance Subsidiary to cover reasonable general corporate and overhead expenses
of such Captive Insurance Subsidiary;
     (s) investments by any Captive Insurance Subsidiary;
     (t) investments in any Captive Insurance Subsidiary in connection with a
push down by the Borrower of insurance reserves;
     (u) investments held by a person (including by way of acquisition, merger
or consolidation) after the Closing Date otherwise in accordance with this
Section 6.04 to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
     (v) investments to acquire the Hospital leased by a Subsidiary on the date
hereof in Dublin, Ireland;
     (w) investments in minority interests existing on the date hereof; and
     (x) in addition to investments permitted by paragraphs (a) through
(w) above, additional investments, loans and advances by the Borrower and the
Subsidiaries so long as the aggregate outstanding amount of investments, loans
and advances pursuant to this paragraph (w) (determined without regard to any
write-downs or write-offs of such investments, loans and advances) does not
exceed $100,000,000 in the aggregate at any time.



--------------------------------------------------------------------------------



 



93

     It is understood and agreed that, in the event that any investment is made
by the Borrower or any Subsidiary in any person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of this Section 6.04.
     SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary (other than
pursuant to any Permitted Interest Transfer or transfers of Equity Interests of
any Subsidiary to a Loan Party or by a Subsidiary that is not a Subsidiary
Guarantor to any Subsidiary), or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing (x) any wholly owned Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (y) any Subsidiary may merge into or consolidate with any
other Subsidiary in a transaction in which the surviving entity is a Subsidiary
(provided that (A) if any party to any such transaction is a Loan Party, the
surviving entity of such transaction shall be a Loan Party and (B) to the extent
any person other than the Borrower or a wholly owned Subsidiary receives any
consideration in connection therewith, then such transaction shall be considered
as an investment under the applicable paragraph of Section 6.04) and (z) the
Borrower and the Subsidiaries may make Permitted Acquisitions or any other
investment, loan or advance permitted pursuant to Section 6.04, and may enter
into Permitted Joint Ventures.
     (b) Make any Asset Sale otherwise permitted under paragraph (a) above
unless such Asset Sale is:
     (i) for consideration that is at least equal to the fair market value of
the assets being sold, transferred, leased or disposed of; provided that (x) for
any disposition of assets with a fair market value of more than $50,000,000, at
least 75% of such consideration is cash and (y) the fair market value of all
assets sold, transferred, leased or disposed of pursuant to this clause (b)(i)
shall not exceed $300,000,000 in any fiscal year; provided further that, prior
to the Incremental Asset Sale Termination Date, such annual amount shall be
increased by an aggregate amount not to exceed $750,000,000;
     (ii) a Receivables Transaction, provided that (x) the material terms and
conditions and the structure of such Receivables Transaction have been approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), (y) any Liens granted in connection with such Receivables Transaction
shall comply with the terms of Section 6.02(p) and (z) the aggregate Receivables
Transaction Amount outstanding at any time in respect of all Receivables



--------------------------------------------------------------------------------



 



94

Transactions does not exceed $1,500,000,000 (any Receivables Transaction meeting
all the criteria of this Section 6.05(b)(ii) being referred to herein as a
“Permitted Receivables Transaction”);
     (iii) a Syndication Transaction, provided that the aggregate amount or
value of the consideration received by any Permitted Syndication Subsidiary
and/or the Borrower and the other Subsidiaries from third parties in connection
with such Syndication Transaction (or series of Syndication Transactions),
except for the Syndication Transactions listed on Schedule 6.05(b) (the
“Syndication Proceeds”), when added to the aggregate Syndication Proceeds from
all previous Permitted Syndications on or after the Closing Date does not exceed
$200,000,000 (any Syndication Transaction meeting the criteria of this Section
6.05(b)(iii) being referred to herein as a “Permitted Syndication Transaction”);
     (iv) any Permitted Interest Transfer;
     (v) for the sale or other disposition consummated by the Borrower or any of
the Subsidiaries after the Closing Date of assets constituting a subsidiary or
business unit or units of the Borrower or the Subsidiaries (including a
Facility) or the interest of the Borrower or the Subsidiaries therein, provided
that (i) such sale or other disposition shall be made for fair value on an
arm’s-length basis and (ii) the consideration received for such sale or other
disposition constitutes or would constitute a Permitted Acquisition, Permitted
Joint Venture or Permitted Syndication Subsidiary in accordance with the
definition thereof;
     (vi) the Borrower and the Subsidiaries may abandon, allow to lapse or
otherwise dispose of intangible property that the Borrower or such Subsidiary
shall determine in its reasonable business judgment is immaterial to the conduct
of its business;
     (vii) forgiveness of any loans or advances made pursuant to
Section 6.04(e);
     (viii) transfers of property subject to casualty or a condemnation
proceeding;
     (ix) Restricted Payments permitted pursuant to Section 6.06; or
     (x) for the sale or other disposition of real estate and related assets
(other than Hospitals and Receivables) for the fair market value thereof in
cash, in an aggregate amount not to exceed $300,000,000.
     SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that



--------------------------------------------------------------------------------



 



95

     (i) any Subsidiary may declare and pay dividends or make other
distributions ratably to its equity holders;
     (ii) Parent may distribute the Equity Interests of a Spinout Subsidiary
pursuant to a Spinout Transaction;
     (iii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, repurchase its Equity Interests
owned by current or former employees, directors or consultants of Parent, the
Borrower or the Subsidiaries or make payments to employees, directors or
consultants of Parent, the Borrower or the Subsidiaries in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans in
an aggregate amount not to exceed $30,000,000 in any fiscal year plus (to the
extent not previously used) the net cash proceeds received by the Borrower in
respect of any issuance of Equity Interests to employees or directors after the
Closing Date, including payments in connection with the exercise of stock
options;
     (iv) the Borrower may make Restricted Payments to Parent (x) to the extent
necessary to pay general corporate and overhead expenses incurred by Parent in
the ordinary course of business (including legal, accounting and similar
expenses) and expenses necessary to maintain its status as a publicly held
corporation, and (y) in an amount necessary to pay the Tax liabilities of
Parent; provided, however, that all Restricted Payments made to Parent pursuant
to this clause (iii) are used by Parent for the purposes specified herein within
20 days of the receipt thereof;
     (v) in addition to Restricted Payments permitted by clauses (i) through
(iv) above, so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate principal
amount from the date hereof not to exceed $400,000,000 less the amount of
payments made pursuant to Section 6.09(c)(i); provided that no such amounts in
excess of $200,000,000 may be declared or paid unless the Borrower shall have
received in writing, prior to effecting any such declaration or payment, a
Ratings Agency Confirmation in respect of such Restricted Payment, and shall
have furnished such Ratings Agency Confirmation to the Administrative Agent; and
     (vi) the Borrower may net shares under employee benefits plans to settle
option price payments owed by employees and directors with respect thereto and
to settle employees’ and directors’ Federal, state and income tax liabilities
(if any) related thereto.
     (b) Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Parent, the Borrower or any Subsidiary (other than any Permitted Joint Venture
Subsidiary) to create, incur or



--------------------------------------------------------------------------------



 



96

permit to exist any Lien upon any of its property or assets to secure the
Obligations, or (ii) the ability of any Subsidiary (other than any Permitted
Joint Venture Subsidiary) to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided (x) that the foregoing shall not apply to
restrictions and conditions (A) imposed by law or by any Loan Document or the
Senior Note Indenture, (B) contained in agreements relating to the sale of a
Subsidiary or other assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, (C) imposed on any Foreign Subsidiary by the terms
of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder, (D) imposed pursuant to other Indebtedness incurred pursuant to
Section 6.01 with such encumbrances and restrictions that, taken as a whole, are
not more restrictive than the terms hereof, (E) contained in any agreement
relating to a Permitted Receivables Transaction if such restrictions or
encumbrances apply only to the relevant Permitted Receivables Transaction and
are required pursuant to the terms and conditions of such Permitted Receivables
Transaction, (F) on Permitted Joint Ventures or other joint ventures permitted
under Section 6.04 and Permitted Syndication Subsidiaries imposed by the terms
of the agreements governing the same and (G) applicable to an Acquired Entity at
the time such Acquired Entity became a Subsidiary, so long as such restriction
or encumbrance was not created in contemplation of or in connection with such
Acquired Entity becoming a Subsidiary and apply only to such Acquired Entity;
and (y) clause (i) of the foregoing shall not apply to restrictions or
conditions (A) that are customary provisions in leases and other contracts
restricting the assignment thereof and any right of first refusal and
(B) imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness.
     SECTION 6.07. Transactions with Affiliates. Except for (a) transactions
between or among Parent and its Subsidiaries or described on Schedule 6.07 and
(b) the sale, transfer or other disposition by Parent, the Borrower or any
Subsidiary in compliance with Section 6.05(b)(i) of real property owned by it to
any Spinout Subsidiary pursuant to a Spinout Transaction, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) the Borrower or any Subsidiary may engage in any of the foregoing
transactions on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (ii) the Borrower and the Subsidiaries may make (x) investments, loans
and advances and (y) Restricted Payments, permitted by Section 6.04 and
Section 6.06, respectively, (iii) the Borrower may engage in Receivables
Transactions, (iv) any issuance of Equity Interests, or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans, or indemnities
provided on behalf of employees or directors and approved by the board of
directors or senior management of Parent and (v) the payment of reasonable fees
to directors of Parent, the Borrower and the Subsidiaries who are not employees
of Parent, the Borrower or the Subsidiaries.



--------------------------------------------------------------------------------



 



97

     SECTION 6.08. Business of Parent, Borrower and Subsidiaries. Engage at any
time in any business or business activity other than the business currently
conducted by it and business activities reasonably similar, incidental or
complementary thereto and reasonable extensions thereof.
     SECTION 6.09. Other Indebtedness. (a) Permit any waiver, supplement,
modification, amendment, termination or release of the Senior Notes Indenture or
any waiver, supplement, modification or amendment of any indenture, instrument
or agreement pursuant to which any subordinated Material Indebtedness of Parent,
the Borrower or any of the Subsidiaries is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to the Lenders.
     (b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Senior Notes or subordinated Indebtedness (other
than intercompany Indebtedness); provided, however, that so long as no Default
or Event of Default shall have occurred and be continuing at the date of such
redemption, repurchase, retirement or other acquisition for consideration, or
would result therefrom, Parent, the Borrower or any Subsidiary may redeem,
repurchase, retire or otherwise acquire for consideration (i) Senior Notes and
subordinated Indebtedness for an aggregate price not in excess of (A)
$400,000,000 less (B) the amount of Restricted Payments made pursuant to clause
(v) of Section 6.06(a), (ii) Senior Notes with the proceeds of (A) refinancing
Indebtedness otherwise permitted pursuant to Section 6.01(h) or (B) the issuance
of Equity Interests, or (iii) subordinated Indebtedness with the proceeds of
(A) subordinated Indebtedness that is permitted pursuant to Section 6.01 and is
subordinated on terms not materially less advantageous to the Lenders than those
of the Indebtedness being redeemed, repurchased, retired or otherwise acquired
for consideration or (B) the issuance of Equity Interests.
     SECTION 6.10. Practice Guarantees. Enter into Practice Guarantees with a
term of 30 months or longer in an aggregate amount in excess of $150,000,000 in
effect at any time with respect to all such Practice Guarantees.
     SECTION 6.11. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures (other than Replacement Capital Expenditures) made by Parent, the
Borrower and the Subsidiaries in any period set forth below to exceed the
greater of (a) in the case of any fiscal year beginning on or after January 1,
2008, 5.5% of consolidated net revenues of the Borrower and the Subsidiaries for
the immediately preceding fiscal year (as set forth in the financial statements
delivered pursuant to Section 5.04(a) with respect to such fiscal year) and
(b) the amount set forth below for such period (such greater amount, the
“Permitted Capital Expenditure Amount”):



--------------------------------------------------------------------------------



 



98

          Period   Amount
Closing Date through December 31, 2007
  $ 475,000,000  
January 1, 2008 through December 31, 2008
  $ 800,000,000  
January 1, 2009 through December 31, 2009
  $ 800,000,000  
January 1, 2010 through December 31, 2010
  $ 850,000,000  
January 1, 2011 through December 31, 2011
  $ 925,000,000  
January 1, 2012 through December 31, 2012
  $ 1,100,000,000  
January 1, 2013 through December 31, 2013
  $ 1,100,000,000  
January 1, 2014 through Term Loan Maturity Date
  $ 1,100,000,000  

     In any year in which a Permitted Acquisition occurs, the Permitted Capital
Expenditure Amount in respect of such fiscal year shall be increased (but not
decreased) by an amount equal to 5.5% of the net revenues generated by the
Acquired Entity acquired during the preceding fiscal year of such Acquired
Entity (pro rated based on the number of days remaining in such fiscal year). In
addition, to the extent any portion of the Permitted Capital Expenditure Amount
for any fiscal year (as the same may have been increased pursuant to the
preceding sentence) is not fully expended during such fiscal year, then 50% of
the amount not so expended may be carried forward to and used in succeeding
fiscal years. In addition, for any fiscal year, the amount of Capital
Expenditures that would otherwise be permitted in such fiscal year pursuant to
this Section 6.11 may be increased by an amount not to exceed 50% of the
Permitted Capital Expenditure Amount for the immediately succeeding fiscal year
(the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in
respect of any such fiscal year shall reduce, on a dollar-for-dollar basis, the
amount of Capital Expenditures that would have been permitted to be made in the
immediately succeeding fiscal year. In addition, for any fiscal year, the amount
of Capital Expenditures that would otherwise be permitted in such fiscal year
pursuant to this Section 6.11 may be increased by an amount not to exceed
$200,000,000 if, at the time of such expenditure, both before and after giving
pro forma effect thereto, (x) no Default or Event of Default shall have occurred
and be continuing and (y) the Leverage Ratio is less than 4.50 to 1.00.
     SECTION 6.12. Interest Coverage Ratio. Permit the Interest Coverage Ratio
for any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending during any period set forth below to be less than the
ratio set forth opposite such period below:

          Period   Ratio
September 30, 2007 through September 30, 2009
    1.75 to 1.00  
October 1, 2009 through September 30, 2011
    2.00 to 1.00  
October 1, 2011 through September 30, 2012
    2.25 to 1.00  
Thereafter
    2.50 to 1.00  



--------------------------------------------------------------------------------



 



99

     SECTION 6.13. Maximum Leverage Ratio. Permit the Leverage Ratio as of the
last day of any fiscal quarter ending during a period set forth below to be
greater than the ratio set forth opposite such period below:

          Period   Ratio
September 30, 2007 through March 31, 2009
    7.25 to 1.00  
April 1, 2009 through June 30, 2009
    7.00 to 1.00  
July 1, 2009 through September 30, 2009
    6.75 to 1.00  
October 1, 2009 through September 30, 2010
    6.50 to 1.00  
October 1, 2010 through September 30, 2011
    6.00 to 1.00  
October 1, 2011 through September 30, 2012
    5.50 to 1.00  
Thereafter
    5.00 to 1.00  

     SECTION 6.14. Fiscal Year. With respect to Parent and the Borrower, change
their fiscal year-end to a date other than December 31.
ARTICLE VII
Events of Default
     In case of the happening of any of the following events (“Events of
Default”):
     (a) any representation, warranty or statement made or deemed made by any
Loan Party herein or in any other Loan Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which it was made or deemed made;
     (b) default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
     (c) default shall be made in the payment of any interest on any Loan or any
Fee or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;
     (d) default shall be made in the due observance or performance by Parent,
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to Parent and the Borrower only), 5.05(a) or
5.08 or in Article VI;
     (e) default shall be made in the due observance or performance by Parent,
the Borrower or any Subsidiary of any covenant or agreement contained in any
Loan Document (other than those specified in (b), (c) or (d) above) and such



--------------------------------------------------------------------------------



 



100

default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;
     (f) (i) Parent, the Borrower or any Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
grace period) or (ii) any other event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or that results in the termination or permits any
counterparty to terminate any Hedging Agreement the obligations under which
constitute Material Indebtedness; provided that this clause (ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof), or of a
substantial part of the property or assets of Parent, the Borrower or a
Subsidiary (other than a Non-Significant Subsidiary within the meaning of clause
(a) of the definition thereof), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, the Borrower or any Subsidiary (other than a Non-Significant Subsidiary
within the meaning of clause (a) of the definition thereof) or for a substantial
part of the property or assets of Parent, the Borrower or a Subsidiary or
(iii) the winding-up or liquidation of Parent, the Borrower or any Subsidiary
(other than a Non-Significant Subsidiary within the meaning of clause (a) of the
definition thereof); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
     (h) Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in (g) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Parent, the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof) or for a substantial part of the property or assets of Parent, the
Borrower or any Subsidiary (other than a Non-



--------------------------------------------------------------------------------



 



101

Significant Subsidiary within the meaning of clause (a) of the definition
thereof), (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any corporate action
for the purpose of effecting any of the foregoing;
     (i) one or more judgments shall be rendered against Parent, the Borrower,
any Subsidiary or any combination thereof (not paid or fully covered by
insurance) and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of
Parent, the Borrower or any Subsidiary to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$50,000,000;
     (j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $50,000,000;
     (k) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);
     (l) any security interest purported to be created by any Security Document
with respect to any Collateral with an aggregate fair market value in excess of
$50,000,000 shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected (subject to the qualifications set
forth in Section 3.19(a)), first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or any other act or omission by the
Collateral Agent and except to the extent that such loss is covered by a
lender’s title insurance policy and the related insurer does not deny that such
loss is covered by such title insurance policy;
     (m) the Indebtedness under any subordinated Indebtedness of Parent, the
Borrower or any Subsidiary constituting Material Indebtedness shall cease (or
any Loan Party or an Affiliate of any Loan Party shall so assert), for any
reason, to be validly subordinated to the Obligations as provided in the
agreements evidencing such subordinated Indebtedness; or
     (n) there shall have occurred a Change in Control;



--------------------------------------------------------------------------------



 



102

      then, and in every such event (other than an event with respect to Parent
or the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate forthwith the Commitments and (ii) declare the Loans then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
and in any event with respect to Parent or the Borrower described in paragraph
(g) or (h) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.
     Notwithstanding anything to the contrary contained in this Article VII,
upon the request of the Borrower made in writing to the Administrative Agent, in
the event of any Event of Default under any covenant set forth in Section 6.12
or 6.13 and until the expiration of the tenth Business Day after the date on
which financial statements are required to be delivered with respect to the
applicable fiscal quarter hereunder, Parent may issue Qualified Capital Stock
and elect to treat all or any portion of the net cash proceeds thereof as having
increased Consolidated EBITDA with respect to such applicable quarter solely for
the purpose of determining actual and pro forma compliance with Sections 6.12
and 6.13 at the end of such applicable quarter and applicable subsequent periods
and for purposes of determining whether the Leverage Ratio Condition has been
satisfied and not for any other purpose of this Agreement (including determining
the Applicable Percentage); provided that (a) such proceeds (i) are actually
received by Parent and contributed to the Borrower no later than ten days after
the date on which financial statements are required to be delivered with respect
to such fiscal quarter hereunder and (ii) do not exceed the aggregate amount
necessary to cause Parent to be in compliance with the covenants under
Sections 6.12 or 6.13 for any applicable period and (b) in each period of four
fiscal quarters, there shall be at least two fiscal quarters in which no such
right to cure permitted by this paragraph is utilized.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to



--------------------------------------------------------------------------------



 



103

exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.
     The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Parent, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
     Neither Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) neither Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08), and (c) except as expressly set forth in the Loan Documents, neither
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Parent, the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Parent, the Borrower or a Lender, and neither Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any



--------------------------------------------------------------------------------



 



104

liability for relying thereon. Each Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.
     Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent (not to be unreasonably withheld or delayed) of
the Borrower, to appoint a successor; provided that during the existence and
continuation of an Event of Default pursuant to paragraph (b), (c), (g) or
(h) of Article VII, no consent of the Borrower shall be required. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a bank with an office
in New York, New York, having a combined capital and surplus of at least
$1,000,000,000, or an Affiliate of any such bank and, so long as no Event of
Default pursuant to paragraph (b), (c), (g) or (h) of Article VII shall have
occurred and be continuing, reasonably acceptable to the Borrower. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agents or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.



--------------------------------------------------------------------------------



 



105

ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
     (a) if to the Borrower or Parent, to it at Community Health Systems, Inc.,
4000 Meridian Boulevard, Franklin, Tennessee 37067, Attention of the Chief
Financial Officer (Fax No. (615) 373-9704);
     (b) if to the Administrative Agent, to Credit Suisse, Eleven Madison
Avenue, New York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304);
and
     (c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
     All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by fax or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among Parent, the Borrower, the Administrative Agent
and the applicable Lenders from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.
     SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower or Parent herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any



--------------------------------------------------------------------------------



 



106

investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.
     SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Parent and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.
     SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Parent, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.
     (b) Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
notice to the Borrower and the prior written consent of the Administrative Agent
(not to be unreasonably withheld or delayed); provided, however, that (i) in the
case of an assignment of a Revolving Credit Commitment, each of the Borrower,
the Issuing Bank and the Swingline Lender must also give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed) (provided, that the consent of the Borrower shall not be required to
any such assignment made to another Lender or an Affiliate of a Lender or after
the occurrence and during the continuance of any Event of Default referred to in
paragraph (b), (c), (g) or (h) of Article VII), (ii) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be not less than (x)
$1,000,000 (with respect to an assignment of Term Loans) and (y) $5,000,000
(with respect to an assignment of Revolving Credit Commitments or Revolving
Loans) (or, in any case, if less, the entire remaining amount of such Lender’s
Commitment or Loans of the relevant Class), (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and (iv) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease



--------------------------------------------------------------------------------



 



107

to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued for its
account and not yet paid).
     (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05(a) or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
     (d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the



--------------------------------------------------------------------------------



 



108

Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
     (e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, the Swingline Lender and
the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
     (f) Each Lender may without the consent of the Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent sell participations to one
or more banks or other persons in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement,
and such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing any Subsidiary
Guarantor (other than pursuant to the terms thereof or in connection with the
sale of such Subsidiary Guarantor in a transaction permitted by Section 6.05) or
all or substantially all of the Collateral).
     (g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to



--------------------------------------------------------------------------------



 



109

customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.17.
     (h) Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.
     (i) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
investor, potential investor, rating agency, commercial paper dealer, collateral
manager, servicer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.
     (j) Neither Parent nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.
     (k) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance



--------------------------------------------------------------------------------



 



110

Reports, if such insurance company is not rated by Insurance Watch Ratings
Service)) shall, after the date that any Lender becomes a Revolving Credit
Lender, downgrade the long-term certificate of deposit ratings of such Lender,
and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of
a Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)) (or, with respect to any Revolving
Credit Lender that is not rated by any such ratings service or provider, the
Issuing Bank or the Swingline Lender shall have reasonably determined that there
has occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date that any such Lender became a Revolving Credit Lender) then the Issuing
Bank and the Swingline Lender shall have the right, but not the obligation, at
its own expense, upon notice to such Lender and the Administrative Agent, to
replace such Lender with an assignee (in accordance with and subject to the
restrictions contained in paragraph (b) above), and such Lender hereby agrees to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in paragraph (b) above) all its interests, rights and
obligations in respect of its Revolving Credit Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any Governmental Authority and (ii) the Issuing Bank,
the Swingline Lender or such assignee, as the case may be, shall pay to such
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.
     SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Parent agree,
jointly and severally, to pay all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Swingline Lender in connection with the syndication of the Credit Facilities and
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made or Letters of Credit issued hereunder,
including the fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent and the Collateral Agent, and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of one counsel in each relevant jurisdiction (and any such
additional counsel, if necessary, as a result of actual or potential conflicts
of interest) for the Administrative Agent, the Collateral Agent and the Lenders.
     (b) The Borrower and Parent agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all actual losses, claims, damages, liabilities, penalties and related
reasonable out-of-pocket expenses, including reasonable fees, charges and
disbursements of one counsel in each



--------------------------------------------------------------------------------



 



111

relevant jurisdiction (and any such additional counsel, if necessary, as a
result of actual or potential conflicts of interest) for all Indemnitees,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Credit Facilities),
(ii) the use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party or any of their respective Affiliates), or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property currently or formerly
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, penalties or related
expenses are determined by a court of competent jurisdiction by final judgment
to have resulted primarily from the gross negligence or willful misconduct of
such Indemnitee.
     (c) To the extent that Parent and the Borrower fail to pay any amount
required to be paid by them to the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time.
     (d) To the extent permitted by applicable law, neither Parent nor the
Borrower nor any Indemnitee shall assert, and each hereby waives, any claim
against any Indemnitee or Parent and the Borrower and each of their respective
Affiliates, as applicable, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
     (e) The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this



--------------------------------------------------------------------------------



 



112

Section 9.05 shall be payable, within 30 days of written demand therefor with a
reasonably detailed summary of the amounts claimed.
     SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender or an Affiliate of such Lender is hereby
authorized at any time and from time to time, except to the extent prohibited by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or an Affiliate of such Lender to or for the credit or
the account of the Borrower or Parent against any of and all the obligations of
the Borrower or Parent now or hereafter existing under this Agreement and other
Loan Documents held by such Lender, provided that at such time such obligations
are due or payable. The rights of each Lender and Affiliates of such Lender
under this Section 9.06 are in addition to other rights and remedies (including
other rights of setoff) which such Lender or an Affiliate of such Lender may
have.
     SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.
     SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or Parent in
any case shall entitle the Borrower or Parent to any other or further notice or
demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof, may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the



--------------------------------------------------------------------------------



 



113

Borrower, Parent and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan or L/C Disbursement, without the prior written consent of each Lender
directly adversely affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release all or substantially all of the value of
the Subsidiary Guarantors (other than pursuant to the terms hereof or thereof or
in connection with the sale of such Subsidiary Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral,
without the prior written consent of each Lender, (iv) change the provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of one Class differently from
the rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC or (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments and Revolving Credit Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender.
     SECTION 9.09. Certain Releases of Guarantees and Security Interests.
(a) Upon the closing of any Asset Sale consisting of the sale of all of the
Equity Interests of any Subsidiary Guarantor permitted pursuant to Section 6.05,
(i) the obligations of such Subsidiary Guarantor pursuant to the Guarantee and
Collateral Agreement shall automatically be discharged and released without any
further action by the Administrative Agent or any Lender, and (ii) the
Administrative Agent and the Lenders will, upon the request and at the sole
expense of the Borrower, execute and deliver any instrument or other document in
a form acceptable to the Administrative Agent which may reasonably be required
to evidence such discharge and release, all without representation, recourse or
warranty.
     (b) Upon the closing of any Asset Sale consisting of the sale of Equity
Interests of any Subsidiary Guarantor or any other Subsidiary of the Borrower
permitted pursuant to Section 6.05, (i) the Collateral Agent shall release to
the Borrower, without representation, warranty or recourse, express or implied,
the pledged Equity Interests of such Subsidiary Guarantor or other Subsidiary,
as applicable, held by it, (ii) the Collateral Agent shall release its security
interest in all Collateral of such Subsidiary, including any



--------------------------------------------------------------------------------



 



114

Mortgages, and (iii) the Collateral Agent will, upon the request and at the sole
expense of the Borrower, execute and deliver any instrument or other document in
a form acceptable to the Collateral Agent which may reasonably be required to
evidence such release.
     (c) Upon consummation by the Borrower or any Subsidiary of a Permitted
Interest Transfer or designation of an Unrestricted Subsidiary in accordance
with the terms hereof, (i) the Collateral Agent shall release to the Borrower,
without representation, warranty or recourse, express or implied, those Equity
Interests of the Subsidiary that are the subject of such Permitted Interest
Transfer or designation in accordance with clauses (i) and (ii) of
Section 9.09(b) and shall release any pledged note theretofore pledged to the
extent such note is being discharged in connection with such Permitted Interest
Transfer or designation, and (ii) if such Subsidiary whose shares are the
subject of such Permitted Interest Transfer or designation is a Subsidiary
Guarantor, the obligations of such Subsidiary under its Guarantee shall
automatically be discharged and released in accordance with clauses (i) and
(ii) of Section 9.09(a) and any Lien granted by such Subsidiary under the Loan
Documents shall automatically be discharged and released.
     SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     SECTION 9.11. Entire Agreement. This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Bank and the Lenders) any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.



--------------------------------------------------------------------------------



 



115

     SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.
     SECTION 9.13. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 9.14. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
     SECTION 9.15. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.16. Jurisdiction; Consent to Service of Process. (a) Each of
Parent and the Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees



--------------------------------------------------------------------------------



 



116

that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against the Borrower, Parent or their respective
properties in the courts of any jurisdiction.
     (b) Each of Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.17. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.17, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (f) with
the consent of the Borrower or (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.17. For
the purposes of this Section, “Information” shall mean all information received
from the Borrower or Parent and related to the Borrower or Parent or their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower or Parent;
provided that any Lender, the Administrative Agent, the Collateral Agent or the
Issuing Bank shall give Parent prior notice of any disclosure pursuant to clause
(c) to the extent permissible. Any person required to maintain the
confidentiality of Information as provided in this Section 9.17 shall be
considered to have complied with its obligation to do so if such



--------------------------------------------------------------------------------



 



117

person has exercised the same degree of care to maintain the confidentiality of
such Information as such person would accord its own confidential information.
     SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Parent and
the Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Parent and the
Borrower, which information includes the name and address of Parent and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify Parent and the Borrower in accordance with the
USA PATRIOT Act.
     SECTION 9.19. Effect of Certain Inaccuracies. In the event that any
financial statement or certificate delivered pursuant to Section 5.04(a) or
(b) and Section 5.04(c), respectively, is inaccurate within one year after
delivery thereof, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage or a higher Commitment Fee for any
period (an “Applicable Period”) than the Applicable Percentage or Commitment Fee
applied for such Applicable Period, then (i) the Borrower shall promptly deliver
to the Administrative Agent a corrected financial statement and a corrected
compliance certificate for such Applicable Period, (ii) the Applicable
Percentage and the Commitment Fee shall be determined based on the corrected
compliance certificate for such Applicable Period, and (iii) the Borrower shall
promptly pay to the Administrative Agent (for the accounts of the applicable
Lenders during the Applicable Period or their successors and assigns) the
accrued additional interest or additional Commitment Fees (or both) owing as a
result of such increased Applicable Percentage or Commitment Fee for such
Applicable Period. This Section 9.19 shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.07 or Article VII.



--------------------------------------------------------------------------------



 



118

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            CHS/COMMUNITY HEALTH SYSTEMS, INC.,
      by   /s/ W. Larry Cash         Name:   W. Larry Cash        Title:  
Executive Vice President and Chief Financial Officer   

            COMMUNITY HEALTH SYSTEMS, INC.,
      by   /s/ W. Larry Cash         Name:   W. Larry Cash        Title:  
Executive Vice President and Chief Financial Officer 



--------------------------------------------------------------------------------



 



119

         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as
Administrative Agent, Collateral Agent, Swingline Lender and Issuing Bank,
      by   /s/ James Moran         Name:   James Moran        Title:   Managing
Director     

                  by   /s/ Nupur Kumar         Name:   Nupur Kumar       
Title:   Associate   



--------------------------------------------------------------------------------



 



120

         

            SIGNATURE PAGE TO THE CHS/COMMUNITY HEALTH SYSTEMS, INC. CREDIT
AGREEMENT DATED AS OF JULY 25, 2007


WACHOVIA BANK, NATIONAL ASSOCIATION
      by   /s/ Jeanette A. Griffin         Name:   Jeanette A. Griffin       
Title:   Director     

            WACHOVIA BANK, NA
      by   /s/ Chris McCoy         Name:   Chris McCoy        Title:   Director 
   

                  by   /s/ Chris McCoy         Name:   Chris McCoy       
Title:   Director     

            MERRILL LYNCH CAPITAL CORPORATION
      by   /s/ Michael E. O’Brien         Name:   Michael E. O’Brien       
Title:   Vice President    



--------------------------------------------------------------------------------



 



121

            JPMORGAN CHASE BANK, N.A.
      by   /s/ Dawn L. LeeLum         Name:   Dawn L. LeeLum        Title:  
Executive Director     

            CITICORP N.A. INC.
      by   /s/ Mark. D. Floyd         Name:   Mark D. Floyd        Title:   Vice
President     

            GENERAL ELECTRIC CAPITAL CORPORATION
      by   /s/ David R. Campbell         Name:   David R. Campbell       
Title:   Its Duly Authorized Signatory   



--------------------------------------------------------------------------------



 



122

         

            SUNTRUST BANK
      by   /s/ William D. Priester         Name:   William D. Priester       
Title:   Managing Director     

            KEYBANK NATIONAL ASSOCIATION
      by   /s/ Sukanya V. Raj         Name:   Sukanya V. Raj        Title:  
Vice President & Portfolio Manager     

            CALYON NEW YORK BRANCH
      by   /s/ Thomas Randolph         Name:   Thomas Randolph        Title:  
Managing Director     

                  by   /s/ Priya Vrat         Name:   Priya Vrat        Title:  
Director   



--------------------------------------------------------------------------------



 



123

         

            BANK OF NOVA SCOTIA
      by   /s/ M.D. Smith         Name:   M.D. Smith        Title:   Director   
 

            UBS Loan Finance LLC
      by   /s/ Richard L. Tavrow         Name:   Richard L. Tavrow       
Title:   Director Banking Products Services, US     

                  by   /s/ David B. Julie         Name:   David B. Julie       
Title:   Associate Director Banking Products Services, US     

            NATIONAL CITY BANK
      by   /s/ Deroy Scott         Name:   Deroy Scott        Title:   Senior
Vice President   



--------------------------------------------------------------------------------



 



124

         

            FIFTH THIRD BANK, an Ohio Banking Corporation
      by   /s/ Gregory Loeppily         Name:   Gregory Loeppily        Title:  
Assistant Vice President     

            BARCLAYS BANK PLC
      by   /s/ Douglas Bernegger         Name:   Douglas Bernegger       
Title:   Director     

            La Salle Bank N.A.
      by   /s/ Brian Robinson         Name:   Brian Robinson        Title:  
Vice President     

            SOVEREIGN BANK
      by   /s/ Sarah J. Healy         Name:   Sarah J. Healy        Title:  
Senior Vice President   



--------------------------------------------------------------------------------



 



125

         

           

WELLS FARGO FOOTHILL, INC
      by   /s/ Richard Kritsch         Name:   Richard Kritsch        Title:  
Senior Vice President     

            MIZUHO CORPORATE BANK, LTD.
      by   /s/ Hidekatsu Take         Name:   Hidekatsu Take        Title:  
Deputy General Manager     

            UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY
      by   /s/ George Lim         Name:   George Lim        Title:   SVP & GM   
 

                  by   /s/ Mario Sheng         Name:   Mario Sheng       
Title:   AVP   



--------------------------------------------------------------------------------



 



126

         

           

BANK OF OKLAHOMA, N.A.
      by   /s/ Kristin A. McCoy         Name:   Kristin A. McCoy        Title:  
Assistant Vice President     

            BAYERISCHE LANDESBANK, NEW YORK BRANCH
      by   /s/ Annette Schmidt         Name:   Annette Schmidt        Title:  
First Vice President     

                  by   /s/ Christopher Dowd         Name:   Christopher Dowd   
    Title:   Vice President     

            CAROLINA FIRST BANK
      by   /s/ Jennifer Schlansker         Name:   Jennifer Schlansker       
Title:   Vice President     

            RAYMOND JAMES BANK, FSB
      by   /s/ Steven F. Paley         Name:   Steven F. Paley        Title:  
Vice President   



--------------------------------------------------------------------------------



 



127

         

           

REGIONS BANK
      by   /s/ Craig E. Gardella         Name:   Craig E. Gardella       
Title:   Senior Vice President     

            COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
      by   /s/ Edward C.A. Forsberg, Jr.         Name:   Edward C.A. Forsberg,
Jr.        Title:   SVP & Manager     

                  by   /s/ Nivedita Persaud         Name:   Nivedita Persaud   
    Title:   Vice President     

            FIRST BANK
      by   /s/ Douglas A. Remke         Name:   Douglas A. Remke        Title:  
Vice President     

            THE BANK OF NASHVILLE
      by   /s/ C. Orlandus Majors         Name:   C. Orlandus Majors       
Title:   Senior Vice President   



--------------------------------------------------------------------------------



 



128

         

            SIEMENS FINANCIAL SERVICES, INC.
      by   /s/ David Kantes         Name:   David Kantes        Title:   Senior
Vice President and Chief Risk Officer     

                  by   /s/ Robert Knapp         Name:   Robert Knapp       
Title:   Senior Vice President     

            STATE BANK OF INDIA
      by   /s/ Ashok Wanchoo         Name:   Ashok Wanchoo        Title:   Vice
President & Head (Credit)   



--------------------------------------------------------------------------------



 



129

         

           

BANCO ESPIRITO SANTO, S.A., NEW YORK BRANCH
      by   /s/ Terry R. Hull         Name:   Terry R. Hull        Title:  
Senior Vice President     

                  by   /s/ Andrew M. Orsen         Name:   Andrew M. Orsen     
  Title:   Vice President     

            GOLDMAN SACHS
      by   /s/ Bruce Mendelsohn         Name:   Bruce Mendelsohn        Title:  
Authorized Signatory     

